         Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 1 of 88




Deanna K. Tanner, Esq. (Pa. Bar No. 60258)
Kacy C. Manahan, Esq. (N.J. Bar No. 275122018; Pa. Limited License)
Pro Hac Vice Admission Pending
Delaware Riverkeeper Network
925 Canal Street
7th Floor, Suite 3701
Bristol, PA 19007
215-369-1188 (Tel)
215-369-1181 (Fax)
deanna@delawareriverkeeper.org
kacy@delawareriverkeeper.org

                     U.S. DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF PENNSYLVANIA

DELAWARE RIVERKEEPER                               )
NETWORK, and the DELAWARE                          )
RIVERKEEPER, MAYA VAN ROSSUM, )
                                                   )
       Plaintiffs,                                 )
                                                   )   COMPLAINT FOR
v.                                                 )   DECLARATORY
                                                   )   JUDGMENT
UNITED STATES ENVIRONMENTAL )
PROTECTION AGENCY,                                 )   CASE NO.2:20-CV-3412
ANDREW R. WHEELER,                                 )
in his official capacity as Administrator )
of the United States Environmental                 )
Protection Agency,                                 )
                                                   )
       Defendants.                                 )
--------------------------------------------------

                                   INTRODUCTION

       1.     Plaintiffs Delaware Riverkeeper Network, and the Delaware

Riverkeeper, Maya van Rossum, (collectively, “Plaintiffs”) challenge the United

States Environmental Protection Agency’s (“EPA’s”) and the Administrator of
          Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 2 of 88




the EPA, Andrew R. Wheeler’s (“Administrator’s”) promulgation of the Clean

Water Act Section 401 Certification Rule (“Certification Rule”), 85 Fed. Reg.

42,210 (July 13, 2020) (to be codified at 40 C.F.R. pt. 121). The Certification

Rule is an overhaul of 40 C.F.R. Part 121, which contains EPA’s regulations

interpreting Section 401 of the Clean Water Act (“Section 401”), 33 U.S.C.

§ 1341.

        2.    The Certification Rule eviscerates the ability of states, tribes, and

interstate authorities to protect water quality from Federally-approved projects.

This dramatic change in policy after nearly fifty years of cooperative federalism

was spurred by President Trump’s desire to mow down regulatory obstacles to

fossil fuel extraction, transportation, and export. In this administration’s mad

rush to seize the “tremendous economic opportunities” of fossil fuel

development and “promote private investment in the Nation’s energy

infrastructure,” 1 Defendants have taken a reckless approach to rulemaking,

resulting in a legally indefensible rule.

        3.    The Certification Rule is an interpretive rule promulgated outside

of Defendants’ Congressionally-delegated authority. Rather than enacting

regulations “necessary to carry out [their] functions under” the Clean Water Act,

33 U.S.C. § 1361, Defendants attempt to regulate the functions of states, tribes,


1
    Exec. Order No. 13868, 84 Fed. Reg. 15,495 (Apr. 15, 2019).
                                         2
          Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 3 of 88




interstate agencies, and Federal agencies and the role each playa in

administering the Section 401 program.

      4.      Throughout the rulemaking process, Defendants failed to analyze or

even consider the on-the-ground impact the Certification Rule would have on

water quality. This flies directly in the face of the Clean Water Act’s objective,

which is to “restore and maintain the chemical, physical, and biological integrity

of the Nation’s waters.” 33 U.S.C. § 1251(a).

      5.      Defendants base the purported need to regulate on a paucity of data

describing how Section 401 certification requests are handled nationwide,

instead relying on a few high-profile projects, which ultimately would not have

been certified even if the Certification Rule had been in effect during their

review.

      6.      The Certification Rule narrows the scope of the Section 401

program based on new substantive definitions for terms that are either already

defined in the Clean Water Act, or have been defined pursuant to the Supreme

Court’s interpretation of the unambiguous text of the statute.

      7.      In fact, the scope is so narrowed, that it renders Section 401

superfluous because it covers the same regulatory ground as the National

Pollutant Discharge Elimination System (“NPDES”) program in Section 402.

See 33 U.S.C. § 1342.

                                        3
        Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 4 of 88




      8.        Defendants also fail to explain how a new regime likely to result in

inadequate certification requests and increased certification denials will solve

the problem of project proponents experiencing delays in obtaining Section 401

certificates.

      9.        The Certification Rule imposes new substantive requirements

beyond what is required by the statute to define what constitutes an adequate

action on a certification request. These substantive requirements are then used

in the Certification Rule to justify a Federal agency’s finding that the certifying

authority “failed to act” within the reasonable period of time, thereby waiving

Section 401 certification authority. This setup allows Federal agencies to review

certificates and conditions prior to adopting them as a part of the Federal license

or permit, contrary to the requirements of the Clean Water Act.

      10.       Defendants also deprive certifying authorities of their jurisdiction

to enforce Section 401 certifications and conditions, vesting that power solely

in the Federal agency that issued the license or permit.

      11.       Finally, the Certification Rule strips neighboring jurisdictions of a

protection provided by Section 401—the requirement that the Administrator

determine whether a project subject to Section 401 may affect the water quality

in a neighboring jurisdiction. This action is now discretionary under the

Certification Rule, and the rule erroneously assumes that a certification is a

                                           4
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 5 of 88




precondition to the imposition of conditions to protect a neighboring

jurisdiction’s water quality on a Federal license or permit.

      12.   Defendants’    Certification    Rule     violates   the   Administrative

Procedure Act (“APA”), 5 U.S.C. § 706, the Clean Water Act, 33 U.S.C.

§§ 1251–1388, and the Tenth Amendment of the United States Constitution,

U.S. Const., amend X. For these reasons, Plaintiffs seek an order from this Court

vacating and setting aside the Certification Rule.

                                   PARTIES

      13.   Plaintiff Delaware Riverkeeper Network (“DRN”) is a Pennsylvania

non-profit organization with its principal place of business at 925 Canal Street,

7th Floor, Suite 3701, Bristol, Pennsylvania. It was established in 1988 and has

more than 25,000 members. DRN’s mission is to protect and restore the

Delaware River, and its tributaries, habitats and resources. To achieve these

goals, DRN organizes and implements stream bank restorations, a volunteer

monitoring program, educational programs, environmental advocacy initiatives,

recreational activities, and environmental law enforcement efforts throughout

the entire Delaware River watershed—an area which includes portions of

Pennsylvania, New York, New Jersey and Delaware—and on the national level

when necessary to achieve its mission. DRN goes to court when necessary to

ensure enforcement of environmental and related laws. DRN has been highly

                                        5
        Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 6 of 88




active in litigation regarding fracked gas infrastructure, including but not limited

to wellpad siting, compressor stations, liquefied natural gas (“LNG”) export

facilities and pipelines, whether FERC-licensed or state-regulated. DRN has

challenged various approvals over interstate natural gas pipelines and been

involved in other litigation to ensure protection of water quality and the local

environment when natural gas and other pipelines are proposed. DRN staff and

its network of volunteers also documents violations and other problems along

the path of pipeline construction, and brings such issues to the attention of

relevant government agencies. DRN also commissions experts to analyze and

report on issues related to fracked gas development, including the economic

harms to the Delaware River basin from such development, the environmental

and health impacts of fracked gas development, the economic and environmental

unsustainability of fracked gas development, and other related issues.

      14.   DRN members include individuals concerned about the protection

and restoration of the Delaware River, and its tributaries, habitats and resources.

DRN’s members are dedicated to preserving and improving the cultural, historic

and environmental resources of the Delaware River watershed.

      15.   The laws of Pennsylvania and DRN’s articles of incorporation,

bylaws, and Board of Directors authorize it to bring this action on behalf of itself

and its members.

                                         6
        Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 7 of 88




      16.    Plaintiff the Delaware Riverkeeper, Maya van Rossum, is a full-

time privately funded ombudsman responsible for the protection of the

waterways in the Delaware River Watershed. Maya van Rossum advocates for

the protection and restoration of the cultural, historical, ecological, recreational,

commercial and aesthetic qualities of the Delaware River and its tributaries,

habitats and resources. As the Delaware Riverkeeper, Ms. van Rossum serves

on a number of the region’s water quality committees, including the Delaware

River Basin Commission’s Water Quality Advisory Committee, and on New

Jersey’s Stormwater Focus Group. Ms. van Rossum also serves as a member of

the Area Plan Committee and the Area Maritime Security Committee, both of

which are committees of the United States Coast Guard, the Philadelphia Group.

      17.    Maya van Rossum regularly visits the Delaware River for personal

and professional reasons, and her use and enjoyment of the River will be

significantly diminished by a reduction in regulatory oversight of Federal

projects.

      18.    The Delaware River is the longest undammed river east of the

Mississippi. It flows for 330 miles from New York State, through Pennsylvania,

New Jersey, and Delaware, into the Atlantic Ocean. The Delaware River

watershed is 13,539 square miles and supplies drinking water to approximately

five percent of the nation’s population. The Delaware River region has been

                                         7
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 8 of 88




subjected to the effects of the shale gas fracking boom, particularly through

expansion of the natural gas pipeline network from the Marcellus Shale to the

densely populated areas within the watershed and beyond. Environmental

impacts of pipeline construction include land cover change, deforestation,

sedimentation and erosion, water quality degradation, stream degradation,

wetland loss, and air emissions. The Delaware River estuary, home to the

federally-listed endangered Atlantic sturgeon, is also vulnerable to the siting of

natural gas export facilities—in fact, an export facility in Gibbstown, New

Jersey is currently moving through the federal permitting process.

      19.   DRN’s thousands of members, and Maya van Rossum, all enjoy the

water quality and bucolic surroundings of the Delaware River, its tributaries and

its watershed. DRN members boat, fish, canoe, bird watch, hike and participate

in other recreational activities throughout the watershed. DRN’s members will

be harmed by the Rule’s infringement on state authority to protect the Delaware

River and its supporting environment. The Certification Rule is a deregulatory

action that circumscribes the ability of the Delaware River watershed states

(New York, New Jersey, Pennsylvania, and Delaware) to protect their waters

beyond point source discharge regulations, creates a mechanism that allows

Federal agency to deem a certification and/or its conditions “waived,” deprives

these states of their authority to enforce certification conditions, permits the

                                        8
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 9 of 88




EPA to decline to analyze the effects of a discharge on a neighboring state, and

limits a neighboring state’s authority to impose additional conditions on a

Federal license or permit. Because the Certification Rule strips the ability of

states to comprehensively protect water resources from Federally licensed or

permitted activities, the water resources of the Delaware River watershed are

vulnerable to degradation. In addition, Plaintiffs’ procedural interests are

harmed by the Certification Rule because it limits the scope of a state’s review,

and thus plaintiffs will be deprived of information they otherwise would have

received about the impact of Federally licensed or permitted activities.

      20.   Defendant EPA is an agency of the United States government

created in 1970 in part to “enhance and preserve the quality and value of the

Nation’s waters.” EPA Order 1110.2 (Dec. 4, 1970). The mission of EPA is to

protect human health and the environment by ensuring that: Americans have

clean air, land, and water; national efforts to reduce environmental risks are

based on the best available scientific information; Federal laws protecting

human health and the environment are administered and enforced fairly,

effectively, and as Congress intended; and environmental stewardship is integral

to U.S. policies concerning natural resources, human health, economic growth,

energy, transportation, agriculture, industry, and international trade, and these

factors are similarly considered in establishing environmental policy. See Our

                                       9
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 10 of 88




Mission      and   What     We     Do        |   About   EPA    |   US     EPA,

https://www.epa.gov/aboutepa/our-mission-and-what-we-do (last visited June

11, 2020).

      21.    Defendant Andrew R. Wheeler is the Administrator of EPA.

Administrator Wheeler is responsible for the administration, operations, and

activities of EPA. In his official capacity, Administrator Wheeler resides in

Washington, DC. Administrator Wheeler is being sued in his official capacity.

      22.    Defendant EPA, through its Administrator Defendant Andrew R.

Wheeler, is responsible for administering the Clean Water Act. The Certification

Rule was issued by EPA and signed by Administrator Wheeler.

                        JURISDICTION AND VENUE

      23.    This Court has subject matter jurisdiction over this action under 28

U.S.C. § 1331 (federal question) and 5 U.S.C. §§ 702 and 704. See Nat’l Ass’n

of Mfrs. v. Dept. of Defense, 138 S. Ct. 617, 630 (2018) (finding that a rule

promulgated under EPA’s general rulemaking authority, 33 U.S.C. § 1361(a),

does not fall within the scope of 33 U.S.C. § 1369(b)(1), which requires judicial

review exclusively in the federal courts of appeals).

      24.    The Court may grant declaratory and injunctive relief pursuant to

28 U.S.C. §§ 2201 and 2202, as well as 5 U.S.C. § 706.




                                        10
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 11 of 88




      25.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e)(1)(C)

because Defendants are an agency and an officer of the United States and

Plaintiffs including certain of DRN’s members reside in this judicial district and

will be imminently adversely impacted by the Certification Rule.

                                 BACKGROUND

The History of Federal Water Pollution Control Evinces a Prominent Role
for State Authority.

      26.   The first comprehensive Federal law to address the nationwide

problem of water pollution was the Federal Water Pollution Control Act

(“FWPCA”), Act of June 30, 1948, c. 758, 62 Stat. 1155.

      27.   The precursor to Section 401 first appeared as Section 21(b) of the

Water Quality Improvement Act of 1970, Pub. L. No. 91-224, § 21(b), 84 Stat.

91, 108 (1970), which amended the FWPCA.

      28.   That section read:

            Any applicant for a Federal license or permit to conduct
            any activity including, but not limited to, the
            construction or operation of facilities, which may result
            in any discharge into the navigable waters of the United
            States, shall provide the licensing or permitting agency
            a certification from the State [2] in which the discharge
            originates or will originate . . . that there is reasonable
            assurance, as determined by the State or interstate
            agency that such activity will be conducted in a manner


2
 In some circumstances, the certifying authority would be the Secretary of Health
Education and Welfare, or an interstate water pollution control agency.
                                        11
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 12 of 88




             which will not violate applicable water quality
             standards.

             Id.

      29.    The section also provided that if the certifying authority “fails or

refuses to act on a request for certification, within a reasonable period of time

(which shall not exceed one year) after receipt of such request, the certification

requirements of this subsection shall be waived with respect to such Federal

application.” Id.

The Modern Clean Water Act Envisioned a Comprehensive Water Quality
Protection Scheme Involving both Federal and State Authority.

      30.    In 1972, Congress substantially amended the FWPCA. Pub L. 92-

500, 86 Stat. 816 (1972). These amendments constituted the modern-day Clean

Water Act. Congress’ purpose in doing so was to “restore and maintain the

chemical, physical, and biological integrity of the Nation’s waters.” 33 U.S.C.

§ 1251(a).

      31.    Section 301 of the Clean Water Act prohibits “the discharge of any

pollutant by any person” “[e]xcept as in compliance with this section and

sections 1312, 1316, 1317, 1328, 1342, and 1344 of this title . . . .” 33 U.S.C.

§ 1311(a).

      32.    “The term ‘discharge of a pollutant’ and the term ‘discharge of

pollutants’ each means (A) any addition of any pollutant to navigable waters


                                       12
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 13 of 88




from any point source, (B) any addition of any pollutant to the waters of the

contiguous zone or the ocean from any point source other than a vessel or

floating craft.” 33 U.S.C. § 1362(12).

      33.   “The term ‘pollutant’ means dredged spoil, solid waste, incinerator

residue, sewage, garbage, sewage sludge, munitions, chemical wastes,

biological materials, radioactive materials, heat, wrecked or discarded

equipment, rock, sand, cellar dirt and industrial, municipal, and agricultural

waste discharged into water.” 33 U.S.C. § 1362(6).

      34.   “Navigable waters” is defined as the “waters of the United States,

including the territorial seas.” 33 U.S.C. § 1362(7). “Waters of the United

States” is defined in more detail by regulation. See 33 C.F.R. § 328.3.

      35.   A “point source” is “any discernible, confined and discrete

conveyance, including but not limited to any pipe, ditch, channel, tunnel,

conduit, well, discrete fissure, container, rolling stock, concentrated animal

feeding operation, or vessel or other floating craft, from which pollutants are or

may be discharged.” 33 U.S.C. § 1362(14).

      36.   Point source discharges are regulated through the Section 402

National Pollutant Discharge Elimination System (“NPDES”) permitting

program, see 33 U.S.C. § 1342, and the Section 404 dredge and fill permitting

program. See 33 U.S.C. § 1344.

                                         13
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 14 of 88




      37.    Regarding nonpoint sources of pollution, the Clean Water Act states

that “it is the national policy that programs for the control of nonpoint sources

of pollution be developed and implemented in an expeditious manner so as to

enable the goals of this chapter to be met through the control of both point and

nonpoint sources of pollution.” 33 U.S.C. § 1251(a)(7).

      38.    Within that framework, Congress sought to “recognize, preserve,

and protect the primary responsibilities and rights of States to prevent, reduce,

and eliminate pollution, to plan the development and use (including restoration,

preservation, and enhancement) of land and water resources, and to consult with

the Administrator in the exercise of his authority under this chapter.” 33 U.S.C.

§ 1251(b).

      39.    Accordingly, Congress explicitly preserved state authority to

regulate more stringently than the EPA in Section 510 of the Clean Water Act:

             Except as expressly provided in this chapter, nothing in
             this chapter shall (1) preclude or deny the right of any
             State or political subdivision thereof or interstate
             agency to adopt or enforce (A) any standard or
             limitation respecting discharges of pollutants, or (B)
             any requirement respecting control or abatement of
             pollution; except that if an effluent limitation, or other
             limitation, effluent standard, prohibition, pretreatment
             standard, or standard of performance is in effect under
             this chapter, such State or political subdivision or
             interstate agency may not adopt or enforce any effluent
             limitation, or other limitation, effluent standard,
             prohibition, pretreatment standard, or standard of
             performance which is less stringent than the effluent
                                        14
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 15 of 88




            limitation, or other limitation, effluent standard,
            prohibition, pretreatment standard, or standard of
            performance under this chapter; or (2) be construed as
            impairing or in any manner affecting any right or
            jurisdiction of the States with respect to the waters
            (including boundary waters) of such States.

            33 U.S.C. § 1370.

      40.   Under § 518(e) of the Clean Water Act, EPA may “treat an Indian

tribe as a state for purposes of” specified provisions of the Clean Water Act,

including Section 401, if such tribe meets certain enumerated standards. 33

U.S.C. § 1377(e).

      41.   By addressing both point and nonpoint source pollution, and

utilizing the authorities of both the Federal and State governments, “[t]he ‘major

purpose’ of the Amendments was ‘to establish a comprehensive long-range

policy for the elimination of water pollution.’” City of Milwaukee v. Ill. & Mich.,

451 U.S. 304, 318 (1981) (quoting S. Rep. No. 92–414, at 95). Thus, “in

construing the Act, ‘the guiding star is the intent of Congress to improve and

preserve the quality of the Nation’s waters. All issues must be viewed in the

light of that intent.’” Kennecott Copper Corp. v. Envtl. Prot. Agency, 612 F.2d

1232, 1236 (10th Cir. 1979) (quoting Am. Petroleum Institute v. Envtl. Prot.

Agency, 540 F.2d 1023, 1028 (10th Cir. 1976)).




                                        15
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 16 of 88




Section 401 of the Clean Water Act Was Enacted as a Bulwark to Prevent
Federally-Approved Activities From Degrading Water Qualtiy.

      42.   Subsection 401(a)(1) of the Clean Water Act requires “[a]ny

applicant for a Federal license or permit to conduct any activity . . . which may

result in any discharge into the navigable waters” to “provide the licensing or

permitting agency a certification from the State [or other certifying authority] in

which the discharge originates or will originate . . . that any such discharge will

comply with the applicable provisions of sections [301, 302, 303, 306, and 307]

of this title.” 33 U.S.C. § 1341(a)(1) (emphasis added).

      43.   “Discharge” is defined in the Clean Water Act as follows: “The term

‘discharge’ when used without qualification includes a discharge of a pollutant,

and a discharge of pollutants.” 33 U.S.C. § 1362(16) (emphasis added).

      44.   Certifying authorities must “establish procedures for public notice

in the case of all applications for certifications by it and, to the extent it deems

appropriate, procedures for public hearings in connection with specific

applications.” 33 U.S.C. § 1341(a)(1).

      45.   Subsection 401(a)(1) provides that if the certifying authority “fails

or refuses to act on a request for certification, within a reasonable period of time

(which shall not exceed one year) after receipt of such request, the certification

requirements of this subsection shall be waived with respect to such Federal

application.” Id.
                                         16
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 17 of 88




      46.   In addition, “[n]o license or permit shall be granted until the

certification required by this section has been obtained or has been waived as

provided in the preceding sentence. No license or permit shall be granted if

certification has been denied by” the certifying authority. Id. (emphasis added).

      47.   Subsection 401(a)(2) describes the appropriate procedure when a

potential discharge may affect a neighboring jurisdiction other than that in which

the potential discharge will originate. See 33 U.S.C. § 1341(a)(2).

      48.   The Administrator must determine whether the potential discharge

“may affect . . . the quality of the waters of any other State,” and, if the

Administrator so determines, they must notify that state within thirty days. Id.

      49.   “If, within sixty days after receipt of such notification,” the state

“determines that such discharge will affect the quality of its waters so as to

violate any water quality requirements,” the state may notify the Administrator

and the Federal agency that it objects to the issuance of the license or permit and

request a public hearing. Id.

      50.   Based on the evidence adduced at the hearing, the Federal agency

“shall condition such license or permit in such manner as may be necessary to

insure compliance with applicable water quality requirements. If imposition of

conditions cannot insure such compliance such agency shall not issue such

license or permit.” Id.

                                        17
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 18 of 88




      51.   Subsection 401(a)(3) makes clear that the certification applies to

both a Federal license or permit to construct a facility as well as any Federal

license or permit to operate such facility, unless the certifying authority, based

on information received from the Federal agency licensing or permitting the

operation of the facility determines “that there is no longer reasonable assurance

that there will be compliance with the applicable provisions of sections [301,

302, 303, 306, and 307 of the Clean Water Act] because of changes since the

construction license or permit certification was issued in (A) the construction or

operation of the facility, (B) the characteristics of the waters into which such

discharge is made, (C) the water quality criteria applicable to such waters or (D)

applicable effluent limitations or other requirements.” 33 U.S.C. § 1341(a)(3).

      52.   Subsection 401(a)(4) governs facilities or activities for which a

federal license or permit is required for construction, but not for operation, and

allows the certifying authority to review the facility’s or activity’s proposed

operation to determine whether it “will violate applicable effluent limitations or

other limitations or other water quality requirements.” 33 U.S.C. § 1341(a)(4).

      53.   If so, the licensing or permitting agency may suspend the license or

permit after opportunity for public hearing, until the certifying authority notifies

the licensing or permitting agency that “there is reasonable assurance that such




                                        18
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 19 of 88




facility or activity will not violate the applicable provisions of section [301, 302,

303, 306, or 307]” of the Clean Water Act. Id.

      54.    Subsection 401(a)(5) allows a Federal license or permit to be

revoked upon the entering of a judgment that the licensed or permitted facility

or activity was “operated in violation of the applicable provisions of section

1311, 1312, 1313, 1316 or 1317” of the Clean Water Act. 33 U.S.C.

§ 1341(a)(5).

      55.    Subsection 401(a)(6) is a grandfathering provision. See 33 U.S.C.

§ 1341(a)(6).

      56.    Subsection 401(b) provides that “[n]othing in this section shall be

construed to limit the authority of any department or agency pursuant to any

other provision of law to require compliance with any applicable water quality

requirements.” 33 U.S.C. § 1341(b).

      57.    That subsection also instructs the Administrator to provide relevant

information concerning “applicable effluent limitations, or other limitations,

standards, regulations, or requirements, or other water quality criteria” to

Federal agencies and certifying authorities, and to “comment on any methods to

comply with such limitations, standards, regulations, requirements, or criteria”

when requested to do so. Id.




                                         19
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 20 of 88




      58.   Subsection 401(c) authorizes the U.S. Army Corps of Engineers to

permit the use of soil disposal areas by Federal licensees or permittees. 33

U.S.C. § 1341(c).

      59.   Finally, subsection 401(d) governs the contents of a certification,

directing certifying authorities to include conditions to protect water quality:

            Any certification provided under this section shall set
            forth any effluent limitations and other limitations, and
            monitoring requirements necessary to assure that any
            applicant for a federal license or permit will comply
            with any applicable effluent limitations and other
            limitations, under section [301 or 302] of this title,
            standard of performance under section [306] of this
            title, or prohibition, effluent standard, or pretreatment
            standard under section [307] of this title, and with any
            other appropriate requirement of State law set forth in
            such certification, and shall become a condition on any
            Federal license or permit subject to the provisions of
            this section.

            33 U.S.C. § 1341(d).

EPA’s 1971 Regulations Provided Procedural Guidance to Certifying
Authorities and Federal Agencies Without Modifying or Interpreting the
Substantive Provisions of Section 401.

      60.   In 1971, prior to the enactment of the modern-day Clean Water Act,

EPA promulgated regulations implementing Section 21(b) of the FWPCA. See

36 Fed. Reg. 22,487 (Nov. 5, 1971) (codified at 40 CFR Part 121). These

regulations served as EPA’s implementing regulations for Section 401 from

1971 until September 11, 2020.


                                        20
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 21 of 88




      61.   Those regulations provide that the contents of a certification must

include a “statement that there is a reasonable assurance that the activity will be

conducted in a manner which will not violate applicable water quality

standards,” a “statement of any conditions which the certifying agency deems

necessary or desirable with respect to the discharge of the activity,” and “[s]uch

other information as the certifying agency may determine to be appropriate.” 40

C.F.R. § 121.2(a)(3)–(5).

      62.   Such certification is based on either information contained in the

application to the Federal licensing or permitting agency, or any additional

information provided to the certifying authority by the applicant in order for the

authority to be able to make its “reasonable assurance” determination. See 40

C.F.R. § 121.2(a)(2); see also 40 C.F.R. § 121.3 (applications to the Federal

licensing or permitting agency shall “include . . . such information relating to

water quality considerations as may be agreed upon by the licensing or

permitting agency and the Administrator”).

      63.   The certification requirement is waived upon either: “(a) Written

notification from the State or interstate agency concerned that it expressly

waives its authority to act on a request for certification; or (b) Written

notification from the licensing or permitting agency to the Regional

Administrator of the failure of the State or interstate agency concerned to act on

                                        21
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 22 of 88




such request for certification within a reasonable period of time after receipt of

such request, as determined by the licensing or permitting agency (which period

shall generally be considered to be 6 months, but in any event shall not exceed

1 year).” 40 C.F.R. § 121.16.

      64.   The regulations also provide for procedures to determine whether a

potential discharge will affect more than one State, and procedures that apply

when the EPA Administrator is the certifying authority, and circumstances under

which an EPA regional administrator can advise a Federal licensing or

permitting agency concerning water quality standards. See 40 C.F.R. Part 121

Subparts B–D.

Supreme Court Precedent Makes Clear that States Have Broad Authority
to Review and Place Conditions on Federally-Approved Activities in Order
to Protect Water Quality.

   PUD No. 1 of Jefferson County v. Washington Department of Ecology

      65.   In PUD No. 1 of Jefferson County v. Washington Department of

Ecology, 511 U.S. 700 (1994), the Supreme Court interpreted the scope of

Section 401 in the context of a certification that required a hydroelectric project

to maintain a minimum stream flow to protect salmon and steelhead.

      66.   The Court analyzed the plain language of Section 401 as a whole,

noting that § 401(a) refers solely to a “discharge,” while § 401(d) refers to the




                                        22
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 23 of 88




“applicant,” thus concluding that § 401(d) allows the certifying authority to

impose conditions on the project in general. Id. at 711.

      67.   The Court held that while § 401(a) “identifies the category of

activities subject to certification—namely, those with discharges”—§ 401(d) “is

most reasonably read as authorizing additional conditions and limitations on the

activity as a whole once the threshold condition, the existence of a discharge, is

satisfied.” Id. at 711–12.

      68.   Next, the Court pointed out that EPA’s longstanding regulations

reasonably and “expressly interpret § 401 as requiring the State to find that

‘there is a reasonable assurance that the activity will be conducted in a manner

which will not violate applicable water quality standards.’” Id. at 712 (quoting

40 C.F.R. § 121.2(a)(3)).

      69.   In addition, based on the plain language and legislative history of

the Clean Water Act, the Court held that “ensuring compliance with § 303 is a

proper function of the § 401 certification” and that “state water quality standards

adopted pursuant to § 303 are among the ‘other limitations’ with which a State

may ensure compliance through the § 401 certification process.” Id. at 712–13.

      70.   “Accordingly, under the literal terms of the statute, a project that

does not comply with a designated use of the water does not comply with the

applicable water quality standards.” Id. at 715 (emphasis added).

                                        23
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 24 of 88




      71.   The applicable water quality standards include “both the designated

uses and the water quality criteria of the state standards.” Id.

      72.   The Court declined to speculate on “what additional state laws, if

any, might be incorporated” by § 401(d)’s reference to “any other appropriate

requirement of State law,” but concluded that “at a minimum, limitations

pursuant to state water quality standards adopted pursuant to § 303 are

‘appropriate’ requirements of state law.” Id. at 713.

      73.   Ultimately, the Court held that “pursuant to § 401, States may

condition certification upon any limitations necessary to ensure compliance with

state water quality standards or any other ‘appropriate requirement of State

law.’” Id. at 713–14 (emphasis added).

      74.   In a concurring opinion, Justice Stevens emphasized that “[f]or

judges who find it unnecessary to go behind the statutory text to discern the

intent of Congress, this is (or should be) an easy case. Not a single sentence,

phrase, or word in the Clean Water Act purports to place any constraint on a

State’s power to regulate the quality of its own waters more stringently than

federal law might require.” Id. at 723 (Stevens, J., concurring).




                                        24
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 25 of 88




   S.D. Warren Co. v. Maine Board of Environmental Protection

      75.   In 2006, the Supreme Court examined the phrase “may result in any

discharge into the navigable waters” as it appears in § 401(a)(1). See S.D.

Warren Co. v. Me. Bd. of Envtl. Prot., 547 U.S. 370 (2006).

      76.   The Court ruled that the term “discharge” as used in Section 401 is

broader than the terms “discharge of a pollutant” and “discharge of pollutants,”

since the Clean Water Act provides that those terms are included in the meaning

of “discharge.” Id. at 375–76 (quoting 33 U.S.C. § 1362(16)).

      77.   The Court concluded that “discharge” means a “flowing or issuing

out,” id. at 376, and that an “addition” is not required. Id. at 378–80.

      78.   In so ruling, the Court emphasized that § 402 of the Clean Water

Act, which specifically regulates discharges of pollutants, and Section 401 “are

not interchangeable, as they serve different purposes and use different language

to reach them.” Id. at 380.

      79.   Section 401 “recast preexisting law and was meant to ‘continu[e]

the authority of the State . . . to act to deny a permit and thereby prevent a

Federal license or permit from issuing to a discharge source within such State.’”

Id. (alteration in original) (quoting S. Rep. No. 92–414, p. 69 (1971)).




                                        25
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 26 of 88




      80.    Section 402, on the other hand, has a more “specific focus” and

contains the “triggering statutory term . . . ‘discharge of a pollutant,’ . . . .” Id.

at 380–81 (quoting 33 U.S.C. § 1362(12)).

      81.    The Court criticized petitioner’s argument as “miss[ing] the forest

for the trees,” id. at 384, since the Clean Water Act “does not stop at controlling

the ‘addition of pollutants,’ but deals with ‘pollution’ generally, which Congress

defined to mean ‘the man-made of man-induced alteration of the chemical,

physical, biological, and radiological integrity of water.” Id. at 385 (citation

omitted) (first quoting 33 U.S.C. § 1251(b); and then quoting 33 U.S.C.

§ 1362(19)).

      82.    The Court listed the effects of the dam project at issue in the case,

which included dried-out riverbeds, structures blocking fish passage, the

destruction of fishing opportunities, and physical barriers to recreational access.

The Court affirmed that “[c]hanges in the river like these fall within a State’s

legitimate legislative business, and the Clean Water Act provides for a system

that respects the States’ concerns.” Id. at 386.

      83.    Finally, the Court quoted Senator Muskie to explain why Section

401 gives States broad “power to enforce ‘any other appropriate requirement of

State law,’ by imposing conditions on federal licenses for activities that may




                                         26
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 27 of 88




result in a discharge,” Id. at 386 (citation omitted) (quoting 33 U.S.C.

§ 1341(d)).

              No polluter will be able to hide behind a Federal license
              or permit as an excuse for a violation of water quality
              standard[s]. No polluter will be able to make major
              investment in facilities under a Federal license or
              permit without providing assurance that the facility will
              comply with water quality standards. No State water
              pollution control agency will be confronted with a fait
              accompli by an industry that has built a plant without
              consideration of water quality requirements.

              Id. (quoting 116 Cong. Rec. 8984 (1970)).

Past EPA Guidance Documents Encourage States to Use Section 401 to
Protect All Uses of Waters Within the State Using Any Law Related to
Water Quality.

   EPA’s 1989 Handbook

      84.     In 1989, EPA published a handbook to assist certifying authorities

in drafting Section 401 certifications for wetlands. See Office of Water, U.S.

Envtl. Prot. Agency, EPA 843-B-89-100, Wetlands and 401 Certification:

Opportunities and Guidelines for States and Eligible Indian Tribes (April 1989)

(“1989 Wetlands Guidance”).

      85.     In that handbook, EPA described the scope of the certifying

authority’s review under § 401(a) as broad, stating that “it is imperative for a

State review to consider all potential water quality impacts of the project, both

direct and indirect, over the life of the project.” Id.at 22.


                                         27
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 28 of 88




      86.    As an example, the handbook cited a FERC hydroelectric project on

the Susquehanna River in Harrisburg, Pennsylvania. “The impact considered [by

the then Pennsylvania Department of Environmental Resources] were not just

from the discharge initiating the certification review, but water quality impacts

from the entire project.” Id.

      87.    EPA emphasized that “all of the potential effects of a proposed

activity on water quality—direct and indirect, short and long term, upstream and

downstream, construction and operation—should be a part of a State’s

certification review.” Id. at 23.

      88.    In describing the type of conditions that may be placed on a

certification pursuant to § 401(d), EPA explained that “[t]he legislative history

of the subsection indicates that the Congress meant for the States to impose

whatever conditions on the certification are necessary to ensure that an applicant

complies with all State requirements that are related to water quality concerns.”

Id. at 23.

      89.    Citing conditions imposed by the State of Maryland to a fill project,

EPA explained:

             While few of these conditions are based directly on
             traditional water quality standards, all are valid and
             relate to the maintenance of water quality or the
             designated use of the waters in some way. Some of the
             conditions are clearly requirements of State or local law
             related to water quality other than those promulgated
                                        28
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 29 of 88




             pursuant to the CWA sections enumerated in Section
             401(a)(1). Other conditions were designed to minimize
             the project’s adverse effects on water quality over the
             life of the project.

             Id. at 24.

      90.    With regard to § 401(a)(1)’s waiver provision, the 1989 Wetlands

Guidance recognized the problem of a certification request potentially

containing insufficient information, and advised States to promulgate

regulations “link[ing] the timing for review to what is considered receipt of a

complete application.” Id. at 31.

      91.    EPA further described States whose “regulations define the major

components     of   a     complete   application”   and   provide   timelines   for

“completeness” determinations. Id.

   EPA’s 2010 Handbook

      92.    In 2010, EPA updated its Section 401 guidance. See Office of

Wetlands, Oceans, and Watersheds, U.S. Envtl. Prot. Agency, Clean Water Act

Section 401 Water Quality Certification: A Water Quality Protection Tool for

States and Tribes (2010) (“2010 Handbook”).

      93.    Addressing the scope of Section 401, the 2010 Handbook explained

that “Section 401 applies to any federal permit or license for an activity that may

discharge into a water of the U.S.” Id. at 18. “Once these thresholds are met, the

scope of analysis and potential conditions can be quite broad.” Id.

                                         29
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 30 of 88




      94.    Citing PUD No. 1 of Jefferson County, the 2010 Handbook directed

that “the conditions and limitations included in the certification may address the

permitted activity as a whole. Certification may address concerns related to the

integrity of the aquatic resource and need not be specifically tied to a discharge.”

Id. at 23 (citing PUD No. 1 of Jefferson Cty., 511 U.S. at 712).

      95.    EPA stated that “[t]he granting of § 401 water quality certification

to an applicant for a federal license or permit signifies that the state or tribe has

determined that the proposed activity and discharge will comply with water

quality standards as well as the other identified provisions of the CWA and

appropriate requirements of state or tribal law.” Id. at 8 (emphasis added).

      96.    The 2010 Handbook makes clear that “while EPA-approved state

and tribal water quality standards may be a major consideration driving § 401

decision, they are not the only consideration.” Id. at 16.

      97.    Accordingly, “[w]ater quality certifications . . . reflect not only that

the licensed or permitted activity and discharge will be consistent with the

specific CWA provisions identified in sections 401(a) and (d), but also with ‘any

other appropriate requirements of State [or Tribal] law.’” Id. at 21 (alteration in

original) (quoting 33 U.S.C. § 1341(d)).

      98.    An example of a “relevant consideration . . . is the existence of state

or tribal laws protecting threatened and endangered species, particularly where

                                         30
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 31 of 88




the species plays a role in maintaining water quality or if their presence is an

aspect of a designated use. Also relevant may be other state and tribal wildlife

laws addressing habitat characteristics necessary for species identified in a

waterbody’s designated use.” Id.

      99.   Another relevant consideration may be “protection of the cultural or

religious value of waters expressed in state or tribal law . . . even when not

included as part of a water quality standard.” Id.

      100. The 2010 Handbook encouraged certifying authorities to develop

their own regulations implementing the Section 401 process. Id. at 25–26.

      101. With regard to waiver, EPA explained that “[t]he amount of time

allowed for action on a certification application is determined by the Federal

agency issuing the license or permit, while the certifying agency determines

what constitutes a ‘complete application’ that starts the timeframe clock.” Id. at

11.

      102. The 2010 Handbook addressed the problem of when more

information is needed from the applicant by the certifying authority and

suggested either (1) requesting the applicant to withdraw their certification

request and resubmit to the certifying authority, or (2) the certifying authority

deny the request without prejudice, thereby allowing the applicant to submit

another request with the missing information. See id. at 13.

                                       31
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 32 of 88




      103. Regarding Section 401-related disputes, the 2010 Handbook divides

disputes between state/tribal courts and Federal courts. See id. at 31, fig. 5.

      104. State or tribal courts have jurisdiction over whether the

‘[c]ertification decision [is] consistent with water quality standards; other

enumerated CWA provision; and appropriate provisions of state or tribal law.”

Id.

      105. Federal courts have jurisdiction concerning the “[t]imeframe for

automatic waiver of certification,” “[r]e-certification needed due to changes in

circumstances outlined in § 401(a)(3),” and “[w]hether threshold conditions

required for 401 certification to apply are met (i.e., federal permit or license,

discharge, water of the U.S.).” Id.

      106. The 2010 Handbook explains that Section 401 certification

conditions may be enforced by the certifying authority, the Federal agency that

issued the license or permit, or citizens via a citizen suit. Id. at 32–33.

Executive Order 13868 Instructed the Administrator to Overhaul the
Implementation of Section 401 in Order to Promote Private Interests in the
Energy and Energy Infrastructure Sectors.

      107. On April 10, 2019, President Trump issued Executive Order 13868,

titled “Promoting Energy Infrastructure and Economic Growth.” See Exec.

Order No. 13868, 84 Fed. Reg. 15,495 (Apr. 15, 2019).




                                         32
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 33 of 88




      108. In Section 1 of the order, President Trump cites the increased

domestic production of natural gas and the United States’ status as a net

exporter. Id. at 15,495.

      109. Accordingly,     the   order explains,    “[t]o   enable     the   timely

construction of the infrastructure needed to move our energy resources through

domestic and international commerce, the Federal Government must promote

efficient permitting processes and reduce regulatory uncertainties that currently

make energy infrastructure projects expensive and that discourage new

investment.” Id.

      110. Section 2 of the order announces that it is

            the policy of the United States to promote private
            investment in the Nation’s energy infrastructure
            through:

            (a) efficient permitting processes and procedures that
            employ a single point of accountability, avoid
            duplicative and redundant studies and reviews, and
            establish clear and reasonable timetables;

            (b) regulations that reflect best practices and best-
            available technologies;

            (c) timely action on infrastructure projects that advance
            America’s interests and ability to participate in global
            energy markets;

            (d) increased regulatory certainty regarding the
            development of new energy infrastructure;



                                       33
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 34 of 88




            (e) effective stewardship        of   America’s    natural
            resources; and

            (f) support for American ingenuity, the free market, and
            capitalism.”

            Id.

      111. Section 3 of the Order directs the Administrator to “review[] section

401 of the Clean Water Act and EPA’s related regulations and guidance to

determine whether any provisions thereof should be clarified to be consistent

with the policies described in section 2 of this order.” Id. at 15,496.

      112. Section 3 also directed the Administrator to issue new guidance to

replace the 2010 Handbook, and to promulgate revised regulations interpreting

Section 401. Id.

EPA’s 2019 Guidance Suggested that Certifying Authorities Cannot Make
“Completeness” Determinations on Certification Requests and that Federal
Agencies May be Permitted to Substantively Review Certification
Conditions.

      113. On June 7, 2019, EPA issued a new guidance document interpreting

Section 401. See U.S. Envtl. Prot. Agency, Clean Water Act Section 401

Guidance for Federal Agencies, States and Authorized Tribes (June 7, 2019)

(“2019 Guidance”).

      114. In the 2019 Guidance, EPA asserted that “Congress enacted Section

401 of the CWA to provide states and authorized tribes with an important tool



                                        34
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 35 of 88




to help protect water quality within their borders in collaboration with federal

agencies.” Id. at 1.

      115. The 2019 Guidance focused on the timeline for certification,

emphasizing that the statutory maximum allowable time to act on a certification

request is one year. Id. at 2–3.

      116. EPA asserted, however, that “[a]lthough the EPA’s prior Section

401 guidance indicated that the timeline for action begins upon receipt of a

‘complete application,’ the CWA does not use that term and therefore its use in

the EPA’s guidance document as a regulatory trigger, without notice and

comment rulemaking, is inappropriate.” Id. at 3.

      117. Concerning the scope of Section 401 review, the 2019 Guidance

stated that such review should “be limited to an evaluation of potential water

quality impacts.” Id. at 4.

      118. Concerning the scope of Section 401 certification conditions, the

2019 Guidance “recommends that conditions in a Section 401 certification be

limited to ensuring compliance with the enumerated provisions of the CWA and

other appropriate state or tribal water quality requirements.” Id.

      119. The 2019 Guidance suggested that, if a certifying authority takes an

action outside the scope of Section 401, “federal permitting agencies should

work with their Office of General Counsel and the EPA to determine whether a

                                        35
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 36 of 88




permit or license should be issued with those conditions or if waiver has

occurred.” Id.

      120. The 2019 Guidance also made clear that a certifying authority’s

need for additional information should not toll the maximum one-year review

period, and that a certification decision should be based on the application

materials submitted to the Federal permitting or licensing agency. Id. at 4–5.

EPA’s New Rule Deprives States of Their Authority to Protect Water
Quality, Directly Contradicts Section 401, and Flies in the Face of Nearly
Fifty Years of Cooperative Federalism.

   The Proposed Certification Rule

      121. On August 22, 2019, Defendants published a proposed rule

overhauling its regulations in 40 C.F.R. Part 121, which govern the

implementation of Section 401. See Updating Regulations on Water Quality

Certification, 84 Fed. Reg. 44,080 (Aug. 22, 2019).

      122. In the preamble to the proposed rule, Defendants described an

information-gathering process that began in the summer of 2018 after

Defendants sought input from the Environmental Council of the States, the

Association of Clean Water Administrators, the Association of State Wetlands

Managers, the National Tribal Water Council, and the National Tribal Caucus.

Id. at 44,082.




                                       36
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 37 of 88




      123. Several       meetings   took     place   and   Defendants   received

correspondence during the Fall of 2018 and Spring of 2019. Id.

      124. After President Trump issued E.O. 13868, Defendants explained,

rather than issuing “a notice soliciting public comment on whether the section

401 certification process would benefit from a rulemaking” as planned in 2018,

it decided instead to issue the proposed rule. Id.

      125. In April and May of 2019, Defendants began “formal consultation

efforts with states and tribes regarding provisions that require clarification

within section 401 of the CWA and related federal regulations and guidance.”

Id.

      126. During this time, Defendants also received input from industry

groups. Id. at 44,083.

      127. Defendants drafted the proposed rules based on this input and

solicited comments thereafter from the public for a sixty-day period. Id. at

44,080.

      128. The proposed rule completely rewrote 40 C.F.R. Part 121 and

introduced strict procedural and substantive standards to govern Section 401

certifications. See id. at 44,119–22.

      129. The proposed rule: dictated what items constitute a complete

certification request sufficient to trigger the maximum one-year review period;

                                        37
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 38 of 88




narrowed a certifying authority’s review to the effects of a point source

discharge only; limited the legal authorities that could be used by a certifying

authority to approve, deny, or condition a certification; treated a non-compliant

certification as a waiver; vested the power of enforcement with the Federal

agency; and made the determination as to whether an activity may affect a

neighboring jurisdiction entirely discretionary. See id.

      130. Along with the proposed rule, EPA provided an economic analysis

document. See U.S. Envtl. Prot. Agency, Economic Analysis for the Proposed

Clean Water Act Section 401 Rulemaking (Aug. 2019) (“2019 Economic

Analysis”).

      131. Plaintiffs submitted their comments concerning the proposed rule

on October 21, 2019, urging Defendants not to enact the Certification Rule as

proposed. See Delaware Riverkeeper Network & Maya van Rossum, the

Delaware Riverkeeper, Comment Letter on Proposed Section 401 Water Quality

Certification Regulations (Oct. 21, 2019).

      132. The Environmental Council of the States commented and requested

that Defendants rely on state regulations and procedures to determine when the

“reasonable period of time” should begin. See Envtl. Council of the States,

Comment Letter on Proposed Section 401 Water Quality Certification

Regulations (Oct. 21, 2019).

                                       38
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 39 of 88




      133. The Association of Clean Water Administrators submitted

comments expressing concern that the proposed Certification Rule improperly

diminished states’ role in the Section 401 process. See Ass’n of Clean Water

Adm’rs, Comment Letter on Proposed Section 401 Water Quality Certification

Regulations (Oct. 21, 2019).

      134. The Association of State Wetland Managers submitted comments

asking Defendants to withdraw the proposed rule and start again based on,

among other issues, a rushed rulemaking process and the proposed rule’s erosion

of state authority. See Ass’n of State Wetland Managers, Comment Letter on

Proposed Section 401 Water Quality Certification Regulations (Oct. 21, 2019).

      135. The National Tribal Water Council commented in opposition to the

proposed Certification Rule due to its weakening of environmental protections

and limitation of tribal authority, and requested additional consultation with

Defendants. See Nat’l Tribal Water Council, Comment Letter on Proposed

Section 401 Water Quality Certification Regulations (Sept. 25, 2019).

   The Final Certification Rule

      136. On July 13, 2020, Defendants promulgated the Certification Rule.

See Certification Rule, 85 Fed. Reg. at 42,210.

      137. Along with the final Certification Rule, Defendants made available

an updated economic analysis. See U.S. Envtl. Prot. Agency, Economic Analysis


                                      39
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 40 of 88




for the Clean Water Act Section 401 Certification Rule (May 28, 2020) (“2020

Economic Analysis”).

      138. EPA also prepared summary reports on consultation with state and

local governments as well as tribal consultation and engagement. See Office of

Water, U.S. Envtl. Prot. Agency, Summary Report on Consultation with State

and Local Governments for the Clean Water Act Section 401 Certification Rule

(May 11, 2020) (“State & Local Gov’t Consultation Summary”); Office of

Water, U.S. Envtl. Prot. Agency, Summary Report of Tribal Consultation and

Engagement for the Clean Water Act Section 401 Certification Rule (May 11,

2020) (“Tribal Consultation Summary”).

      139. The final Certification Rule has five subparts: A—general

definitions;   B—certification   procedures;   C—other     jurisdictions;   D—

certification by the Administrator; and E—consultations.

      140. Subpart A, or § 121.1, 85 Fed. Reg. at 42,285, contains fourteen

definitions. Of particular interest are definitions for “certification request,”

“discharge,” “reasonable period of time,” and “water quality requirements.”

      141. Subpart B, id., purports to set “procedures” for Section 401

certification, but includes several substantive requirements that alter the

meaning of Section 401.




                                      40
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 41 of 88




      142. Section 121.3, id., describes the scope of a Section 401 certification

as “limited to assuring that a discharge from a Federally licensed or permitted

activity will comply with water quality requirements.”

      143. Section 121.5, id., contains an expanded definition of a

“certification request,” listing the items that must be included in a formal

request, and, together with the procedures of § 121.6, 85 Fed. Reg. at 42,285–

86, defines the action that will start the clock on the “reasonable period of time”

for the certifying authority to review.

      144. Section 121.7, 85 Fed. Reg. at 42,286, provides that an “action on a

certification request” must be within the “scope of certification” as defined in

§ 121.3, must be completed within the “reasonable period of time” as defined in

§ 121.6, and must comply with Section 401 of the Clean Water Act. It also sets

out the statements to be included in a valid action on a certification request.

      145. Section 121.8, 85 Fed. Reg. at 42,286, provides that a project

proponent may continue to submit certification requests after receiving a denial

from a certifying authority.

      146. Section 121.9, id. defines a “waiver” of certifying authority as an

express written notification, or as a “failure or refusal to act on a certification

request,” which includes a failure to act within the “reasonable period of time”

or to comply with § 121.7. It also allows individual conditions of a certification

                                          41
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 42 of 88




to be “waived” for failure to comply with § 121.7. The Federal agency is the

entity that determines whether a waiver has occurred.

      147. Section 121.10, 85 Fed. Reg. at 42,286, reiterates that only

certification conditions that satisfy the requirements of § 121.7 will be

incorporated into the Federal license or permit.

      148. Section 121.11, 85 Fed. Reg. at 42,286–87, allows a certifying

authority to inspect the facility or activity to ensure compliance with the

certification, but entrusts the Federal agency with the authority to enforce

certification conditions.

      149. Subpart C, also known as § 121.12, 85 Fed. Reg. at 42,287,

interprets the Administrator’s duties under Section 401(a)(2) of the Clean Water

Act as discretionary, setting up an optional procedure by which a jurisdiction

that may be affected by a discharge can provide input on the project and possibly

cause the Federal agency to add conditions to the certifying authority’s

certificate.

      150. Subpart D, including sections 121.13, 121.14, and 121.15, 85 Fed.

Reg. at 42,287, govern the Administrator’s procedures when they are the

certifying authority.




                                       42
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 43 of 88




      151. Subpart E, also known as § 121.16, id., provides that the

Administrator shall provide Federal agencies, certifying authorities, and project

proponents with information concerning water quality requirements.

The Certification Rule is Arbitrary and Capricious and Contrary to the
Text, Structure, and Overarching Purpose of the Clean Water Act.

   Congress Did Not Delegate to Defendants the Authority to Interpret Section 401
   Outside of Defendants’ Own Functions Within That Section.

      152. Defendants cite to §§ 304(h), 401, and 501 of the Clean Water Act

for their authority to promulgate the Certification Rule. Clean Water Act Section

401 Certification Rule, 85 Fed. Reg. at 42,210.

      153. Section 304(h) states that “[t]he Administrator shall, within one

hundred and eighty days from October 18, 1972, promulgate guidelines

establishing test procedures for the analysis of pollutants that shall include the

factors which must be provided in any certification pursuant to section [401] of

this title or permit application pursuant to section [402] of this title.” 33 U.S.C.

§ 1314(h).

      154. Section 304(h) has no connection to the content of the Certification

Rule, and clearly speaks to the promulgation of specific test procedures for the

analysis of pollutants, rather than Section 401 certification procedures. In fact,

Defendants recently proposed a rule under this section which dealt specifically

with testing procedures for the analysis of pollutants. See Clean Water Act


                                        43
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 44 of 88




Methods Update Rule for the Analysis of Effluent, 84 Fed. Reg. 56,590

(proposed Oct. 22, 2019) (to be codified at 40 C.F.R. Part 136).

      155. Section 401, in turn, does not contain any express delegation of

rulemaking authority to the Administrator. It does, however, describe several

functions of the Administrator within the Section 401 program, including:

         • Acting as the certifying authority “[i]n any case where a State or

            interstate agency has no authority to give such a certification . . . .”

            33 U.S.C. § 1341(a)(1).

         • Determining whether “a discharge may affect . . . the quality of the

            waters of any other State” besides the state where the discharge

            originates, notifying the other State, and submitting their evaluation

            and recommendations at any hearing held by the Federal agency at

            the request of the other State. 33 U.S.C. § 1341(a)(2).

         • Providing upon request by the Federal agency, certifying authority,

            or project proponent “any relevant information on applicable

            effluent limitations, or other limitations, standards, regulations, or

            requirements, or water quality criteria” and commenting when

            requested “on any methods to comply with such limitations,

            standards, regulations, requirements, or criteria.” 33 U.S.C.

            § 1341(b).

                                        44
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 45 of 88




      156. Finally, § 501 of the Clean Water Act states that “[t]he

Administrator is authorized to prescribe such regulations as are necessary to

carry out his functions under this chapter.” 33 U.S.C. § 1361(a).

      157. Thus, Defendants are authorized to prescribe such regulations as are

necessary to carry out their functions as they appear in Section 401.

      158. When a “statute gives an agency broad power to enforce all

provisions of the statute,” that authority is clearly granted. Gonzales v. Oregon,

546 U.S. 243, 258–59 (2006). Language such as “[t]he Commission may

prescribe such rules and regulations as may be necessary in the public interest

to carry out the provisions of this chapter,” 47 U.S.C. § 201(b), or a delegation

of authority to prescribe such regulations as “are necessary or proper to

effectuate the purposes of this subchapter,” 15 U.S.C. § 1604, are examples of

such broad powers. See Gonzales, 546 U.S. at 258–59.

      159. “When Congress chooses to delegate a power [beyond the statute’s

specific grants of authority], it does so not by referring back to the

administrator’s functions but by giving authority over the provisions of the

statute he is to interpret.” Id.at 264–65 (interpreting 21 U.S.C. § 871(b), which

reads: “The Attorney General may promulgate and enforce any rules, regulations,

and procedures which he may deem necessary and appropriate for the efficient

execution of his functions under this chapter.”).

                                         45
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 46 of 88




      160. Accordingly, Defendants are authorized to promulgate regulations

necessary to carry out their functions under Section 401, which include: (1)

acting as the certifying authority when no state, tribe, or interstate agency is

authorized to do so; (2) determining when a neighboring jurisdiction may be

affected by a discharge subject to Section 401 and assisting in the hearing

process if the neighboring jurisdiction chooses to object; and (3) providing

technical information to certifying authorities, Federal agencies, and project

proponents.

      161. Defendants are therefore not authorized to promulgate regulations

governing the certifying authorities’ or Federal agencies’ functions under

Section 401.

      162. The Certification Rule includes provisions relating directly to the

Administrator’s functions, see §§ 121.12–121.16, and these portions of the

Certification Rule are within Defendant’s scope of regulatory authority.

      163. For these reasons, §§ 121.1–121.11 are in excess of statutory

jurisdiction, authority or limitations, and must be set aside. See 5 U.S.C.

§ 706(2)(C).




                                      46
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 47 of 88




   Defendants Ignored the Certification Rule’s Potential Effects on Water
   Quality.

      164. The objective of the Clean Water Act is to “restore and maintain the

chemical, physical, and biological integrity of the Nation’s waters.” 33 U.S.C.

§ 1251(a).

      165. Congress also sought to “recognize, preserve, and protect the

primary responsibilities and rights of States to prevent, reduce, and eliminate

pollution, [and] to plan the development and use (including restoration,

preservation, and enhancement) of land and water resources . . . .” 33 U.S.C.

§ 1251(b).

      166. Despite this Congressional mandate, Defendants failed to put forth

any analysis of how promulgation of the Certification Rule will impact water

quality.

      167. Defendants “entirely failed to consider an important aspect of the

problem,” Motor Vehicle Mfrs. Ass’n of the U.S., Inc., v. State Farm Mut. Auto

Ins. Co., 463 U.S. 29, 43 (1983), which happens to be the primary purpose of

the Clean Water Act—whether the Certification Rule will improve or degrade

water quality.

      168. Thus, the Certification Rule is arbitrary, capricious, and not in

accordance with law. See id.; see also 5 U.S.C. § 706(2)(A).



                                      47
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 48 of 88




   Defendants Failed to Adequately Justify this Dramatic Change in Nearly
   Fifty-Year-Old Policy.

      169. Since the modern Clean Water Act was enacted in 1972,

Defendants, states, and tribes have understood that Section 401 recognizes the

broad power of certifying authorities to regulate water quality within their

borders beyond the scope of the Clean Water Act itself.

      170. The Certification Rule is a “deregulatory action,” see Clean Water

Act Section 401 Certification Rule, 85 Fed. Reg. at 42,282, which curtails that

authority by limiting the scope of a certifying authority’s review, see § 121.3,

defining the contents of a reviewable certification request sufficient to trigger

the “reasonable period of time”, see § 121.5, and subjecting certifications and

conditions to the review of Federal agencies. See §§ 121.7, 121.9, 121.10.

      171. Defendants cite Executive Order 13868’s policy objective of

“encourag[ing] greater investment in energy infrastructure in the United States

by promoting efficient federal licensing and permitting processes and reducing

regulatory uncertainty” as a reason for promulgating the Certification Rule.

Clean Water Act Section 401 Certification Rule, 85 Fed. Reg. at 42,211.

      172. Defendants also assert that “litigation over the section 401

certifications for several high-profile infrastructure projects have highlighted

the need for the EPA to update its regulations to provide a common framework

for consistency with CWA section 401 and to give project proponents, certifying
                                       48
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 49 of 88




authorities, and federal licensing and permitting agencies additional clarity and

regulatory certainty.” Id.

      173. Under the APA, Defendants must “examin[e] ‘the relevant data’ and

articulate[] ‘a satisfactory explanation’ for [their] decision, ‘including a rational

connection between the facts found and the choice made.’” Dep’t of Commerce

v. New York, 139 S. Ct. 2551, 2569 (2019) (quoting Motor Vehicle Mfrs. Assn.

of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)).

      174. In its 2020 Economic Analysis, EPA describes the “baseline

scenario” that compelled it to take this deregulatory action. In that analysis, EPA

noted that “[a]lthough a few high profile certification denials are part of the

factual and administrative record for this rulemaking, and EPA has considered

those facts during the rulemaking process, the EPA has not relied on these facts

as the sole or primary basis for this rulemaking.” 2020 Economic Analysis at 8.

      175. According to EPA, these high-profile certification denials

“demonstrate that there is existing confusion about the timeline and scope of

section 401 under the 1971 certification regulations, which has led to project

delays and increased project costs.” 2020 Economic Analysis at 7.

      176. EPA acknowledged that “data to quantify the economic effects of

denials are limited,” yet cited to an article published in a law journal for the

proposition that “recurring denials of FERC-approved natural gas pipelines may

                                         49
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 50 of 88




affect transportation of natural gas and could have an effect on the reliability of

gas-fired electric generators.” 2020 Economic Analysis at 13 (citing Steven A.

Weiler & Marcia A. Stanford, New York’s Denial of Water Quality Certification

for Three FERC-Authorized Pipelines: Flagrant Fiat or Valid Veto?, 39 Energy

L.J. 503 (2018)).

      177. Without citing any data on the number of certifications denied due

to “information that is beyond the scope of certification,” EPA concludes in its

Economic Analysis that the narrowed scope of certification in the Certification

Rule “may reduce” those denials. 2020 Economic Analysis at 22.

      178. As an initial matter, a “reduction” in denials outside the newly-

defined “scope” is not possible, since the narrowed scope was not in existence

prior to the Certification Rule.

      179. In addition, of the five example cases listed in its Economic

Analysis, only one certification was denied for reasons outside the new

Certification Rule’s scope. See 2020 Economic Analysis at 32–33.

      180. As explained in paragraphs 164–168 of this Complaint, supra,

Defendants also failed to analyze the impacts of a narrowed Section 401 scope

on water quality, which may have shed light on whether the current practice of

certifying agencies is actually protective of water quality, or if Section 401 is

being improperly wielded for non-water-quality purposes.

                                        50
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 51 of 88




      181. Thus, Defendants have failed to make a rational connection between

the facts found and the decision to narrow the scope of Section 401

certifications, rendering §§ 121.1(f), 121.1(n), and 121.3 of the Certification

Rule arbitrary and capricious. See 5 U.S.C. § 706(2)(A); see also Dep’t of

Commerce, 139 S. Ct. at 2569.

   Sections 121.1(f), 121.1(n), and 121.3 of the Certification Rule Narrow the Scope
   of Certification Contrary to the Plain Text of the Clean Water Act and Supreme
   Court Precedent.

      182. “Discharge” is defined in the Certification Rule as “a discharge

from a point source into a water of the United States.” Certification Rule

§ 121.1(f).

      183. The Clean Water Act provides that “[t]he term ‘discharge’ when

used without qualification includes a discharge of a pollutant, and a discharge

of pollutants.” 33 U.S.C. § 1362(16) (emphasis added).

      184. “Point source” is defined in the statute as “any discernible, confined

and discrete conveyance . . . from which pollutants are or may be discharged.”

33 U.S.C. § 1362(14) (emphasis added).

      185. Section 401 of the Clean Water Act is triggered when a project

proponent applies “for a Federal license or permit to conduct any activity

including, but not limited to, the construction or operation of facilities, which




                                        51
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 52 of 88




may result in any discharge into the navigable waters . . . .” 33 U.S.C.

§ 1341(a)(1).

      186. Section 401(a)(1) requires that a certification state “any such

discharge will comply with the applicable provisions of sections [301, 302, 303,

306, and 307] of this title.”

      187. The Supreme Court held in S.D. Warren that the term “discharge”

by itself is broader than the statutory term “discharge of pollutants” and that the

“ordinary or natural meaning” of discharge is “a ‘flowing or issuing out.’” 547

U.S. at 376 (first quoting FDIC v. Meyer, 510 U.S. 471, 476 (1994); and then

quoting Webster’s New International Dictionary 742 (2d ed. 1954)).

      188. The Court specifically reasoned that in the NPDES program, the

“triggering statutory term . . . is not the word ‘discharge’ alone, but ‘discharge

of a pollutant,’ a phrase made narrower by its specific definition requiring an

‘addition’ of a pollutant to the water.” Id. at 380–81 (quoting 33 U.S.C.

§ 1362(12)).

      189. This holding was based on an interpretation of the statutory

language alone, and the Supreme Court did not find that § 401 was ambiguous.

In fact, the Court found that its definition of “discharge” was the “plain and

ordinary meaning” of the term. Id. at 377.




                                        52
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 53 of 88




      190. Thus, to the extent that Defendants have the authority to interpret

Section 401 beyond their own functions, the Certification Rule conflicts with

the Supreme Court’s analysis of the unambiguous statutory language, and is not

entitled to deference. See Nat’l Cable & Telecomms. Ass’n v. Brand X Internet

Servs., 545 U.S. 967, 982–86 (2005).

      191. Similarly, the term “discharge from a point source” as used in the

Certification Rule makes narrower the term “discharge” by requiring a

“discernible, confined and discrete conveyance . . . from which pollutants are or

may be discharged.” 33 U.S.C. § 1362(14).

      192. Defendants’ narrowing of the term “discharge” to point source

discharges is contrary to the plain text of the statute and Supreme Court

precedent, which violates the Clean Water Act, is short of statutory right, 5

U.S.C. § 706(2)(C), and is otherwise not in accordance with law, Id.

§ 706(2)(A).

      193. “Water quality requirements” is defined in the Certification Rule as

“applicable provisions of §§ 301, 302, 303, 306, and 307 of the Clean Water

Act, and state or tribal regulatory requirements for point source discharges into

waters of the United States.” Certification Rule § 121.1(n)




                                       53
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 54 of 88




      194. Section 401(a)(1) requires that a certification state that a discharge

“will comply with the applicable provisions of sections [301, 302, 303, 306, and

307] of this title.”

      195. By its plain language, § 401(a)(1) requires that a certifying agency

ensure compliance with § 303 of the Clean Water Act, the section that governs

state water quality standards.

      196. State water quality standards “consist of the designated uses of the

navigable waters involved and the water quality criteria for such waters based

on such uses.” 33 U.S.C. § 1313(c)(2)(A).

      197. Water quality standards must “protect the public health or welfare,

enhance the quality of water and serve the purposes” of the Clean Water Act,

“taking into consideration their use and value for public water supplies,

propagation of fish and wildlife, recreational purposes, and agricultural,

industrial, and other purposes, and also taking into consideration their use and

value for navigation.” Id.

      198. States first establish “designated uses” for particular water bodies,

then set specific “criteria” to protect those uses. 40 C.F.R. §§ 131.10, 131.11.

      199. Criteria are “elements of State water quality standards, expressed as

constituent concentrations, levels, or narrative statements, representing a quality

of water that supports a particular use.” 40 C.F.R. § 131.3(b).

                                        54
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 55 of 88




      200. In addition, EPA’s antidegradation policy, which was incorporated

into the Clean Water Act in 1987, see 33 U.S.C. § 1313(d)(4)(B), essentially

prevents states from allowing water quality to degrade below specified levels.

See 40 C.F.R. § 131.12.

      201. Section 401(d) of the Clean Water Act directs the certifying

authority to include limitations and requirements

            necessary to assure that any applicant for a Federal
            license or permit will comply with any applicable
            effluent limitations and other limitations, under section
            [301 or 302] of this title, standard of performance under
            section [306] of this title, or prohibition, effluent
            standard, or pretreatment standard under section [307]
            of this title, and with any other appropriate requirement
            of State law set forth in such certification . . . .

            33 U.S.C. § 1341(d) (emphasis added).

      202. The Supreme Court held in PUD No. 1 of Jefferson County that

because § 401(d) “allows States to impose limitations to ensure compliance with

§ 301 of the Act,” and “[s]ection 301 in turn incorporates § 303 by reference, .

. . state water quality standards adopted pursuant to § 303 are among the ‘other

limitations’ with which a State may ensure compliance through the § 401

process.” 511 U.S. at 712–13.

      203. This holding was based on an interpretation of the statutory

language alone, and the Supreme Court did not find that § 401(d) was

ambiguous. See id.

                                       55
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 56 of 88




      204. Thus, to the extent that Defendants have the authority to interpret

Section 401 beyond their own functions, the Certification Rule conflicts with

the Supreme Court’s analysis of the unambiguous statutory language and is not

entitled to deference. See Brand X Internet Servs., 545 U.S. at 982–86.

      205. The enforcement of water quality standards, however, is not

achieved solely through limitations on point source discharges.

      206. As explained by the Supreme Court in PUD No. 1 of Jefferson

County, the plain language of § 401(d) “expands the State’s authority to impose

conditions on the certification of a project” and “refers to the compliance of the

applicant, not the discharge.” 511 U.S. at 711.

      207. “[U]nder the literal terms of the statute, a project that does not

comply with a designated use of the water does not comply with applicable water

quality standards.” Id. at 715.

      208. The Supreme Court has concluded, based on the unambiguous

language of the statute, that a “certification requirement that an applicant operate

the project consistently with state water quality standards—i.e., consistently

with the designated uses of the water body and the water quality criteria—is

both a ‘limitation’ to assure ‘compl[iance] with . . . limitations’ imposed under

§ 303, and an ‘appropriate’ requirement of state law.” Id.




                                        56
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 57 of 88




      209. This holding was based on an interpretation of the statutory

language alone, and the Supreme Court did not find that § 401(d) was

ambiguous. See id.

      210. Thus, to the extent that Defendants have the authority to interpret

Section 401 beyond their own functions, the Certification Rule conflicts with

the Supreme Court’s analysis of the unambiguous statutory language and is not

entitled to deference. See Brand X Internet Servs., 545 U.S. at 982–86.

      211. The Certification Rule improperly limits the scope of Section 401

to end-of-pipe limitations on point sources, while the plain language of that

section and Supreme Court precedent makes abundantly clear that a certifying

authority may deny a certification or impose conditions based on the effect that

the federally licensed or permitted activity as a whole may have on water quality.

      212. The Certification Rule’s definition of “water quality requirements”

in § 121.1(n) violates the Clean Water Act, is short of statutory right, 5 U.S.C.

§ 706(2)(C), and is otherwise not in accordance with law, Id. § 706(2)(A).

      213. By incorporating the terms defined in §§ 121.1(f) and (n), § 121.3

of the Certification Rule violates the Clean Water Act, is short of statutory right,

5 U.S.C. § 706(2)(C), and is otherwise not in accordance with law, Id.

§ 706(2)(A).




                                        57
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 58 of 88




   The Narrowed Scope of Section 401 Certification in the Certification Rule
   Renders Section 401 Duplicative of Section 402, and Therefore Superfluous.

      214. Section 121.3 of the Certification Rule provides that “[t]he scope of

a Clean Water Act section 401 certification is limited to assuring that a discharge

from a Federally licensed or permitted activity will comply with water quality

requirements.”

      215. A “discharge” is defined in § 121.1(f) as “a discharge from a point

source into a water of the United States.”

      216. “Water quality requirements” are defined in section 121.1(n) as

“applicable provisions of §§ 301, 302, 303, 306, and 307 of the Clean Water

Act, and state or tribal regulatory requirements for point source discharges into

waters of the United States.”

      217. Section 402 of the Clean Water Act, also known as the NPDES

program, allows the Administrator (or an authorized state or tribe) to “issue a

permit for the discharge of any pollutant . . . upon condition that such discharge

will meet . . . all applicable requirements under sections [301, 302, 306, 307,

308, and 403] of this title . . . .” 33 U.S.C. § 1342(a)(1).

      218. Section 301, in turn, requires NPDES permits to include “any more

stringent limitation, including those necessary to meet water quality standards,

treatment standards, or schedules of compliance, established pursuant to any



                                         58
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 59 of 88




State law or regulations (under authority preserved by section 1370 of this

title) . . . .” 33 U.S.C. § 1311(b)(1)(C) (emphasis added).

      219. Thus, the Clean Water Act imposes an independent obligation for

an NPDES permitting authority to include state or tribal regulatory requirements

for point source discharges into waters of the United States. See Dubois v. U.S.

Dep’t of Agric., 102 F.3d 1273, 1301 (1st Cir. 1996) (citing Roosevelt

Campobello Int’l Park Comm’n v. U.S. Envtl. Prot. Agency, 684 F.2d 1041, 1056

(1st Cir. 1982)).

      220. Accordingly, the scope of a certifying authority’s Section 401

authority under Defendants’ Certification Rule is nearly identical to the scope

of National Pollutant Discharge Elimination System (“NPDES”) program under

Section 402 of the Clean Water Act, rendering Section 401 superfluous.

      221. The Supreme Court has explained that “the canon against

surplusage is strongest” when another part of a statutory scheme would be

rendered superfluous. Marx v. Gen. Revenue Corp., 568 U.S. 371, 386 (2013).

      222. The Supreme Court has also made clear in its analysis of Section

401 that it is “not interchangeable” with § 402, because the sections “serve

different purposes and use different language to reach them.” S.D. Warren, 547

U.S. at 380.




                                       59
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 60 of 88




      223. For these reasons, § 121.3 of the Certification Rule is arbitrary,

capricious, an abuse of discretion, and is otherwise not in accordance with law.

See 5 U.S.C. § 706(2)(A).

   Sections 121.5 and 121.6 of the Certification Rule Creates a One-Size-Fits
   All Definition of a “Certification Request,” Depriving Certifying Authorities
   of the Ability to Determine When an Application is Complete for Review.

      224. Section 121.5 of the Certification Rule is cross-referenced by

§ 121.1(c) as containing the definition of “certification request.”

      225. Section 121.5(b) provides the items to be included in a certification

request for an individual license or permit and states that such request shall:

            (1) Identify the project proponent(s) and a point of
            contact;

            (2) Identify the proposed project;

            (3) Identify the applicable federal license or permit;

            (4) Identify the location and nature of any potential
            discharge that may result from the proposed project and
            the location of receiving waters;

            (5) Include a description of any methods and means
            proposed to monitor the discharge and the equipment or
            measures planned to treat, control, or manage the
            discharge;

            (6) Include a list of all other federal, interstate, tribal,
            state, territorial, or local agency authorizations required
            for the proposed project, including all approvals or
            denials already received;




                                        60
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 61 of 88




            (7) Include documentation that a pre-filing meeting
            request was submitted to the certifying authority at least
            30 days prior to submitting the certification request;

            (8) Contain the following statement: ‘The project
            proponent hereby certifies that all information
            contained herein is true, accurate, and complete to the
            best of my knowledge and belief’; and

            (9) Contain the following statement: ‘The project
            proponent hereby requests that the certifying authority
            review and take action on this CWA 401 certification
            request within the applicable reasonable period of
            time.’

      226. Section 121.5(c) includes the required contents of a certification

request for a general license or permit, which shall:

            (1) Identify the project proponent(s) and point of
            contact;

            (2) Identify the proposed categories of activities to be
            authorized by the general license or permit for which
            certification is requested;

            (3) Include the draft or proposed general license or
            permit;

            (4) Estimate the number of discharges expected to be
            authorized by the proposed general license or permit
            each year;

            (5) Include documentation that a pre-filing meeting
            request was submitted to the certifying authority at least
            30 days prior to submitting the certification request;

            (6) Contain the following statement: ‘The project
            proponent hereby certifies that all information
            contained herein is true, accurate, and complete to the
            best of my knowledge and belief’; and

                                       61
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 62 of 88




            (7) Contain the following statement: ‘The project
            proponent hereby requests that the certifying authority
            review and take action on this CWA 401 certification
            request within the applicable reasonable period of
            time.’

      227. Section 121.6 of the Certification Rule provides the procedure for a

Federal agency to establish the reasonable period of time after receiving notice

of the certification request. Once the reasonable period of time is established, it

may only be extended by the Federal agency, and may never exceed one year

from receipt of the certification request.

      228. EPA posited that the Certification Rule, “[b]y clarifying the

timeframe for certifying authorities to act on certification requests,” will result

in “more predictability in the certification process, including certainty about

when project proponents should expect a decision on a certification request.”

2020 Economic Analysis at 22.

      229. EPA acknowledged in its Economic Analysis that due to a lack of

data, it is “unable to estimate how many projects are delayed” by the current

practice of certifying authorities requiring a “complete application.” 2020

Economic Analysis at 15.

      230. Defendants’ “clarification” of the timeframe consists of its

restrictive definition of what constitutes a “certification request” sufficient to




                                        62
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 63 of 88




trigger the start of the “reasonable period of time” in Section 401. See

Certification Rule § 121.5.

      231. In the preamble to the final Certification Rule, Defendants claim

that the Certification Rule will not result in more denials, because it does not

“limit[] the ability of a certifying authority to collect additional information

from a project proponent” and because it includes “a mandatory pre-filing

meeting request, which will allow project proponents and certifying authorities

to begin early conversations . . . .” Clean Water Act Section 401 Certification

Rule, 85 Fed. Reg. at 42,263

      232. At the same time, in its 2020 Economic Analysis, EPA agrees that

“the list of information and materials required in a certification request is not an

exhaustive list of materials that may be necessary to make a certification

decision.” 2020 Economic Analysis at 26 (emphasis added).

      233. Additionally, the 2019 Economic Analysis acknowledged that the

restrictive definition of what constitutes a certification request “may lead to

more denials.” 2019 Economic Analysis at 15.

      234. Under the Certification Rule, after a denial, the project proponent is

entitled to resubmit the certification request with the missing information, which

will start another reasonable period of time. See Certification Rule § 121.8(a).




                                        63
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 64 of 88




      235. Defendants fail to explain why a delay caused by this new process

is preferable to the status quo: certifying authorities waiting until they receive a

“complete application” prior to considering the certification request.

      236. In a survey of thirty-one states conducted by the Association of

Clean Water Administrators, the average length of time states took to complete

a certification after receipt of a complete application was 132 days, and results

also showed that certification denials were rare. States cited the primary reason

for delay as incomplete requests from project proponents. See Association of

Clean Water Administrators, Comment Letter on Proposed Rule—Updating

Regulations on Water Quality Certification (Oct. 21, 2019).

      237. Under the new regime of the Certification Rule, certifying

authorities may be incentivized to immediately deny certification requests as

soon as they realize that additional information is needed, in the hopes that the

project proponent will re-submit a certification request with the missing

information and the “reasonable period of time” will be re-set.

      238. This scenario is especially likely, as states and local governments

informed Defendants during the rulemaking process that the proposed definition

of “request” (which was substantially similar to §§ 121.5(b) and (c)) “does not

include sufficient information for a certifying authority to make an informed




                                        64
        Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 65 of 88




decision on a certification request.” State & Local Gov’t Consultation Summary

at 6.

        239. States and local governments suggested that the Certification Rule

refer back to state law, thus allowing states to promulgate their own

implementing regulations. State & Local Gov’t Consultation Summary at 7.

        240. This solution would have provided just as much clarity as

§§ 121.5(b) and (c), and would avoid increased denials.

        241. Thus, Defendants offer an explanation for their decision to

restrictively define “certification request” that runs counter to the evidence in

the record. See Motor Vehicle Mfrs. Assn., 463 U.S. at 43.

        242. Without any evidence to support an assertion of reduced overall

time spent for project proponents to obtain a certification (from initial request

to final outcome), Defendants’ decision to restrictively define what constitutes

a “certification request” in § 121.5 and base the “reasonable period of time” on

that definition in § 121.6 is arbitrary and capricious, see 5 U.S.C. § 706(2)(A),

and is in excess of statutory authority, 5 U.S.C. § 706(2)(C).




                                       65
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 66 of 88




   Section 121.9 of the Certification Rule Redefines “Waiver” to Include a
   Failure to Comply With Substantive Regulatory Requirements Contained in
   § 121.7, Allowing Federal Agencies to Substantively Review Certification
   Decisions and Conditions Contrary to the Clean Water Act’s Statutory
   Language, Relevant Case Law, and Defendants’ Own Reasoning.

      243. Defendants state in the preamble to the final Certification Rule that,

in contrast to the proposed Certification Rule, “the final rule does not require

federal agencies to substantively evaluate or determine whether a certification

action was taken within the scope of certification.” Clean Water Act Section 401

Certification Rule, 85 Fed. Reg. at 42,267.

      244. Defendants purportedly made this change based on “public

comments and relevant court decisions.” Id.

      245. Indeed, the Second Circuit has held that while a Federal agency

“may determine whether the proper state has issued the certification or whether

a state has issued a certification within the prescribed period,” it “does not

possess a roving mandate to decide that substantive aspects of state-imposed

conditions are inconsistent with the terms of § 401.” Am. Rivers, Inc. v. Fed.

Energy Regulatory Comm’n, 129 F.3d 99, 110–11 (2d Cir. 1997).

      246. This ruling was based on § 401(d), which requires the federal

agency to accept all conditions—they “shall become a condition on any Federal

license or permit subject to the provisions of this section.” 33 U.S.C. § 1341(d)

(emphasis added).


                                       66
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 67 of 88




      247. Defendant’s final Certification Rule, however, allows a Federal

agency to review a certification action to determine whether a “waiver” has

occurred. See Certification Rule § 121.9.

      248. The Certification Rule defines waiver, in part, as the “certifying

authority’s failure or refusal to act on a certification request, including: (i)

Failure or refusal to act on a certification request within the reasonable period

of time; (ii) [f]ailure or refusal to satisfy the requirements of § 121.7(c);

(iii) [f]ailure or refusal to satisfy the requirements of § 121.7(e); or (iv) [f]ailure

or refusal to comply with other procedural requirements of section 401.”

Certification Rule § 121.9(a)(2).

      249. Section 121.9(b) also provides that a “condition for a license or

permit shall be waived upon the certifying authority’s failure or refusal to satisfy

the requirements of § 121.7(d).”

      250. Section 121.7 of the Certification Rule delineates what constitutes

an “action on a certification request” and states that “any action by the certifying

authority to grant, grant with conditions, or deny a certification request must be

within the scope of certification, must be completed within the reasonable period

of time, and must otherwise be in accordance with section 401 of the Clean

Water Act.” Certification Rule § 121.7(a).




                                          67
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 68 of 88




      251. Subsections (c), (d), and (e) of § 121.7 include the specific

statements that must be included in a grant, a grant with conditions, or a denial

of a certification request.

      252. Thus, § 121.9(a)(2) allows federal agencies to find a waiver where

a certifying authority’s action on a certification request does not comply with

§ 121.7, including its incorporation of the substantive “scope of certification”

standard.

      253. This is end-run around the statutory text, which provides that:

             If [the certifying authority] fails or refuses to act on a
             request for certification, within a reasonable period of
             time (which shall not exceed one year) after receipt of
             such request, the certification requirements of this
             subsection shall be waived with respect to such Federal
             application. No license or permit shall be granted until
             the certification required by this section has been
             obtained or has been waived as provided in the
             preceding sentence.

             33 U.S.C. § 1341(a)(1) (emphasis added).

      254. The Clean Water Act expressly dictates the circumstances under

which Section 401 requirements are waived: when the certifying authority fails

or refuses to act on a request for certification within the reasonable period of

time. See 33 U.S.C. § 1341(a)(1).




                                        68
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 69 of 88




      255. These circumstances include both an express waiver (refusal to act

within the reasonable period of time) and an unintentional waiver (failure to act

within the reasonable period of time).

      256. In defining an unintentional waiver, the Certification Rule takes a

single concept—failing or refusing to act within a reasonable period of time—

and splits it into two: (1) failing or refusing to act, see §§ 121.7, 121.9(a)(2)(ii)–

(iv) and (2) failing or refusing to act within a reasonable period of time. See §

121.9(a)(2)(i).

      257. By doing so, Defendants have imposed a substantive element into a

Federal agency’s previously procedural determination of whether a waiver has

occurred.

      258. Furthermore, the Clean Water Act provides no mechanism by which

an individual condition within a certification can be “waived,” which

Defendants attempt to create in §§ 121.9(b) and 121.10(a).

      259. Defendants have “relied on factors which Congress has not intended

it to consider,” Motor Vehicle Mfrs. Ass’n, 463 U.S. at 43, and exceeded their

statutory authority in regulating what constitutes an “action on a certification

request” and how a waiver is to be determined, therefore §§ 121.7, 121.9, and

121.10 of the Certification Rule violates the Clean Water Act, is in excess of




                                         69
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 70 of 88




statutory authority, 5 U.S.C. § 706(2)(C), and is otherwise not in accordance

with law, Id. § 706(2)(A).

   Section 121.11 Exceeds Defendants’ Statutory Jurisdiction by Excluding
   Certifying Authorities from the Enforcement of Certification Conditions.

      260. Section 121.11(c) of the Certification Rule provides that “[t]he

Federal agency shall be responsible for enforcing certification conditions that

are incorporated into a federal license or permit.”

      261. This provision directly contradicts § 510 of the Clean Water Act,

which preserves state, interstate agency, and local government authority to

enforce “any standard or limitation respecting discharges of pollutants” and

“any requirement respecting control or abatement of pollution” unless expressly

provided for in the Clean Water Act, and as long as the standard, limitation, or

requirement is as stringent as or more stringent than the Clean Water Act

requires. 33 U.S.C. § 1370.

      262. Nothing in Section 401 precludes a certifying authority from

enforcing the certification or its conditions.

      263. Thus, by making the Federal agency solely responsible for

enforcing the Section 401 certification conditions, § 121.11(c) of the

Certification Rule violates the Clean Water Act, is in excess of statutory

jurisdiction, 5 U.S.C. § 706(2)(C), and is otherwise not in accordance with law,

Id. § 706(2)(A).
                                        70
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 71 of 88




   Section 121.12(b) of the Certification Rule Transforms a Mandate to
   Determine Whether a Discharge May Affect Water Quality in Another State
   Into a Discretionary Action by the Administrator, Contrary to the Plain Text
   of the Clean Water Act.

      264. Section 121.12(b) of the Certification Rule states that, within thirty

days of receiving notice of a Section 401 certification from a federal agency, the

Administrator “at his or her discretion may determine that the discharge from

the certified project may affect water quality in a neighboring jurisdiction.”

      265. Section 401(a)(2) of the Clean Water Act makes clear that this

determination is not discretionary. That provision requires, after the

Administrator receives notification: “Whenever such a discharge may affect, as

determined by the Administrator, the quality of the waters of any other State,

the Administrator within thirty days of the date of notice of application for such

Federal license or permit shall so notify such other State, the licensing or

permitting agency, and the applicant.” 33 U.S.C. § 1341(a)(2).

      266. The statute makes clear that the Administrator does not have the

discretion to determine whether the discharge may affect water quality in other

jurisdictions. The determination must be made, and if the discharge may affect

water quality in another jurisdiction, then that jurisdiction must be notified.

      267. Accordingly, section 121.12(b) of the Certification Rule violates the

Clean Water Act, is in excess of statutory authority, 5 U.S.C. § 706(2)(C), and

is otherwise not in accordance with law, Id. § 706(2)(A).
                                        71
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 72 of 88




   Section 121.12(c)(3) of the Certification Rule Erroneously Describes
   Conditions Imposed by Neighboring Jurisdictions as Certification
   Conditions, When the Clean Water Act Clearly Describes them as Conditions
   to the Federal License or Permit.

      268. Section 121.12(c)(3) of the Certification Rule provides the

procedures for a public hearing requested by a neighboring jurisdiction whose

water quality may be affected by a proposed discharge.

      269. Subsections (iii) and (iv) provide that “the Federal agency shall . . .

determine whether additional certification conditions are necessary to assure

that the discharge from the certified project will comply with the neighboring

jurisdiction’s water quality requirements” and “[i]f additional certification

conditions cannot assure that the discharge from the certified project will

comply with the neighboring jurisdiction’s water quality requirements, the

Federal agency shall not issue the license or permit.” Certification Rule

§ 121.12(c)(3)(iii)–(iv) (emphasis added).

      270. These provisions misstate the requirements of § 401(a)(2) by

inserting a certification as a precondition to the additional conditions imposed

on a Federal license or permit to protect the neighboring jurisdiction.

      271. Section 401(a)(2) states that the federal agency, “based upon the

recommendations of [the neighboring jurisdiction], the Administrator, and upon

any additional evidence, if any, presented to the agency at the hearing, shall

condition such license or permit in such manner as may be necessary to insure
                                       72
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 73 of 88




compliance      with   applicable   water    quality   requirements.”   33   U.S.C.

§ 1341(a)(2).

      272. Thus, even if the certifying authority waives certification and the

Federal license or permit is “good to go” without a certification, § 401(a)(2)

allows the Federal license or permit to include conditions based on the effect of

the project on a neighboring jurisdiction’s water quality.

      273. Accordingly, § 121.12(c)(3) of the Certification Rule violates the

Clean Water Act, is short of statutory right, 5 U.S.C. § 706(2)(C), and is

otherwise not in accordance with law, Id. § 706(2)(A).

The Certification Rule Violates the 10th Amendment.

      274. The Tenth Amendment of the United States Constitution reads:

“The powers not delegated to the United States by the Constitution, nor

prohibited by it to the States, are reserved to the States respectively, or to the

people.” U.S. Const. amend. X.

      275. To determine whether the Tenth Amendment has been violated, a

court must determine “whether an incident of state sovereignty is protected by

a limitation on an Article I power.” New York v. United States, 505 U.S. 144,

157 (1992).




                                        73
        Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 74 of 88




        276. The Clean Water Act was enacted as “a program of cooperative

federalism” under Congress’s Commerce Clause powers. Id. at 167 (quoting

Hodel v. Va. Surface Mining & Reclamation Ass’n, 452 U.S. 264, 289 (1984)).

        277. “The allocation of power contained in the Commerce Clause . . .

authorizes Congress to regulate interstate commerce directly; it does not

authorize Congress to regulate state governments’ regulation of interstate

commerce.” Id. at 166.

        278. The Clean Water Act offers states a choice: either take primacy over

the regulation of water pollution control upon meeting minimum federal

standards, or choose not to regulate and allow the Federal government to

preempt state law. See id. at 167–68.

        279. Once a state has chosen to regulate, the Clean Water Act “provides

a federal floor, not a ceiling, on environmental protection.” Dubois, 102 F.3d at

1300.

        280. Accordingly, Congress explicitly preserved state authority to

regulate more stringently than the EPA in Section 510 of the Clean Water Act:

              Except as expressly provided in this chapter, nothing in
              this chapter shall (1) preclude or deny the right of any
              State or political subdivision thereof or interstate
              agency to adopt or enforce (A) any standard or
              limitation respecting discharges of pollutants, or (B)
              any requirement respecting control or abatement of
              pollution; except that if an effluent limitation, or other
              limitation, effluent standard, prohibition, pretreatment
                                         74
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 75 of 88




            standard, or standard of performance is in effect under
            this chapter, such State or political subdivision or
            interstate agency may not adopt or enforce any effluent
            limitation, or other limitation, effluent standard,
            prohibition, pretreatment standard, or standard of
            performance which is less stringent than the effluent
            limitation, or other limitation, effluent standard,
            prohibition, pretreatment standard, or standard of
            performance under this chapter; or (2) be construed as
            impairing or in any manner affecting any right or
            jurisdiction of the States with respect to the waters
            (including boundary waters) of such States.

            33 U.S.C. § 1370.

      281. As another example of the Clean Water Act’s acknowledgement of

state authority under Section 401, § 511(c)(2)(A) prevents federal agency

review under the National Environmental Policy Act, 42 U.S.C. §§ 4321–4370h,

of “the adequacy of any certification under section [401] of this title . . . .” 33

U.S.C. §1371(c)(2)(A).

      282. Sections 121.1(f), 121.1(n), and 121.3 of the Certification Rule

violate the Tenth Amendment because they curtail states’ ability to regulate an

activity beyond the federal “floor” of the Clean Water Act’s jurisdiction. See ¶¶

182–223, supra.

      283. Sections 121.7, 121.9, and 121.10 violate the Tenth Amendment by

subjecting state certifications to a substantive review and potential rejection by

a Federal agency. See ¶¶ 243–259, supra.



                                        75
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 76 of 88




      284. Section 121.11(c) of the Certification Rule violates the Tenth

Amendment by depriving states of the authority to enforce certification

conditions that are based in state law. See ¶¶ 260–263, supra.

The Certification Rule Will Harm Plaintiffs and Members of DRN.

      285. Plaintiffs bring this action on behalf of themselves and DRN’s

members who have interests in the waters of the Delaware River watershed,

which have been made vulnerable to degradation under Defendants’

Certification Rule.

      286. The Certification Rule diminishes the previously broad scope of

Section 401, a regulatory mechanism that allows certifying authorities to take a

holistic approach in protecting water quality from the effects of Federally

licensed or permitted projects.

      287. This curtailment of regulatory authority creates a substantial risk

that the Delaware River watershed will be subject to increased land cover

change, deforestation, sedimentation and erosion, water quality degradation,

stream degradation, wetland loss, and air emissions caused by Federally licensed

or permitted projects, including, but not limited to, natural gas infrastructure

development.

      288. Plaintiffs fish, hike, boat, swim, wade, tube, run, camp, bike,

birdwatch, and view wildlife in and near the waters of the Delaware River


                                      76
        Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 77 of 88




watershed. Plaintiffs’ substantial recreational interests are imminently and

adversely harmed by the Certification Rule because it creates a substantial risk

that these waters will be degraded by Federally licensed or permitted activities.

      289. Plaintiffs own real property, both residential and commercial,

within the Delaware River watershed, the value of which depends on clean and

healthy water resources. Plaintiffs’ real property interests are imminently and

adversely harmed by the Certification Rule because it creates a substantial risk

that these water resources will be degraded by Federally licensed or permitted

activities.

      290. Plaintiffs rely on the Delaware River watershed for their drinking

water. Plaintiffs’ access to clean drinking water is imminently and adversely

harmed by the Certification Rule because it creates a substantial risk that water

quality will be degraded by Federally licensed or permitted activities.

      291. Plaintiffs also have a procedural interest in the integrity of the

Section 401 program, as it provides Plaintiffs with a comprehensive

understanding of how Federally licensed or permitted projects will affect water

quality within the Delaware River watershed, and allows Plaintiffs to participate

in the certifying authority’s pollution control efforts. Plaintiffs’ procedural

interests are imminently and adversely harmed by the promulgation of the

Certification Rule because it unlawfully limits the scope of a certifying

                                       77
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 78 of 88




authority’s review of the water quality impacts of a Federally licensed or

permitted activity, contrary to the Clean Water Act.

                            CLAIMS FOR RELIEF

                                   COUNT I
                 (Violation of the APA, 5 U.S.C. § 706(2)(A))

      292. Plaintiffs hereby repeat and incorporate by reference all of the

above allegations, set forth in paragraphs 1 through 291.

      293. Under § 706(2)(A) of the APA, a reviewing court must set aside any

final agency action found to be “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law.”

      294. The Certification Rule is arbitrary, capricious, and not in

accordance with law for several reasons.

      295. First, Defendants failed to analyze the Certification Rule’s potential

effects on water quality, despite the Clean Water Act’s mandate to “restore and

maintain the chemical, physical, and biological integrity of the Nation’s waters.”

33 U.S.C. § 1251(a).

      296. Second, Defendants failed to make a rational connection between

the facts in the record and the decision to narrow the scope of Section 401

certifications in § 121.3 of the Certification Rule.




                                        78
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 79 of 88




      297. Third, Defendants ignored the text of the Clean Water Act and

Supreme Court precedent in deciding to narrow the scope of Section 401

certifications in § 121.3 of the Certification Rule.

      298. Fourth, Defendants’ interpretation of the scope of Section 401

certifications in § 121.3 of the Certification Rule renders Section 401 of the

Clean Water Act superfluous because it duplicates the scope of Section 402 of

the Clean Water Act.

      299. Fifth, Defendants’ definition of a “certification request” in § 121.5

of the Certification Rule which triggers the “reasonable period of time” in

§ 121.6 of the Certification Rule fails to address the problem of long review

periods because it fails to ensure that certifying authorities will have the

necessary information to grant or deny a certification on its merits, and because

the Certification Rule will likely result in increased denials due to incomplete

requests.

      300. Sixth, Defendants claim that the Certification Rule does not allow

Federal agencies to substantively review certification decisions or certification

conditions, but § 121.7 of the Certification Rule creates new substantive

requirements for certification actions and conditions, while § 121.9 allows

Federal agencies to find a “waiver” if the certification action or condition does

not comply with § 121.7.

                                        79
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 80 of 88




      301. Seventh, Defendants transform a statutory mandate into a

discretionary action by giving the Administrator a choice in § 121.12(b) of the

Certification Rule whether to determine if a discharge may affect a neighboring

jurisdiction.

      302. Eighth, Defendants vest Federal agencies with the sole authority to

enforce certification conditions in § 121.11(c) of the Certification Rule despite

Congress’s reservation of state authority to enforce pollution laws in § 510 of

the Clean Water Act.

      303. Ninth, Defendants describe conditions relating to the water quality

of a neighboring jurisdiction as “certification conditions” in § 121.12, when

§ 401(a)(2) of the Clean Water Act describes these conditions as conditions on

the Federal license or permit itself, without regard to the certifying authority’s

certification.

      304. For these reasons, the Certification Rule is arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law, and should be held

unlawful and set aside. See 5 U.S.C. § 706(2)(A).

                                  COUNT II
                 (Violation of the APA, 5 U.S.C. § 706(2)(C))

      305. Plaintiffs hereby repeat and incorporate by reference all of the

above allegations, set forth in paragraphs 1 through 304.



                                       80
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 81 of 88




      306. Under § 706(2)(C) of the APA, a reviewing court must hold

unlawful and set aside any final agency action found to be “in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right.”

      307. The Certification Rule is in excess of statutory jurisdiction and

authority in several respects.

      308. First, Congress did not delegate to Defendants the authority to

regulate beyond Defendants’ own functions under Section 401, therefore,

§§ 121.1–121.11 of the Certification Rule are in excess of statutory jurisdiction,

authority, or limitations.

      309. Second, even if Defendants are authorized to regulate beyond their

functions, the Certification Rule restrictively defines what constitutes a

“certification request” in § 121.5, despite the fact that certifications are based

on the regulatory requirements of the certifying authority. Thus, the

Certification Rule hijacks a certifying authority’s administration of the Section

401 program and exceeds Defendants’ statutory jurisdiction.

      310. Third, even if Defendants are authorized to regulate beyond their

functions, by adding substantive requirements to the definition of “action on a

certification request,” § 121.7, and using those requirements to determine when

a waiver has occurred, §§ 121.9, 121.10, the Certification Rule exceeds

Defendants’ statutory authority.

                                         81
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 82 of 88




      311. Fourth, even if Defendants are authorized to regulate beyond their

functions, § 121.11 the Certification Rule exceeds Defendants’ statutory

jurisdiction by excluding certifying authorities from the enforcement of

certification conditions, contrary to the express reservation of state authority in

§ 510 of the Clean Water Act.

      312. Fifth, Defendants exceed their statutory authority in § 121.12(b) of

the Certification Rule by transforming a mandatory duty to determine whether a

discharge may affect a neighboring jurisdiction into a discretionary action.

      313. The Certification Rule is short of statutory right for several reasons.

      314. First, even if Defendants are authorized to regulate beyond their

functions, the Certification Rule narrows the scope of the Section 401 program

in §§ 121.1(f) and 121.3 to regulate point source discharges only, despite the

text of the Clean Water Act and Supreme Court precedent making clear that

certifying authorities have the ability to review the Federally licensed or

permitted activity as a whole.

      315. Second, even if Defendants are authorized to regulate beyond their

functions, the Certification Rule narrows the scope of the Section 401 program

in §§ 121.1(n) and 121.3 to applicable provisions of the Clean Water Act and

state or tribal regulatory requirements for point source discharges, when the text

of the Clean Water Act and Supreme Court precedent make clear that certifying

                                        82
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 83 of 88




authorities have the ability to review the Federally licensed or permitted activity

as a whole and condition the certificate based on a holistic view of its effects on

water quality.

      316. Third, § 121.12(c)(3) of the Certification Rule erroneously

describes conditions imposed by affected neighboring jurisdictions as

“certification conditions,” when the plain language of the Clean Water Act

describes them as conditions to the Federal license or permit not dependent on

the certifying authority’s certification.

      317. For these reasons, the Certification Rule is in excess of statutory

jurisdiction, authority or limitations, and is short of statutory right, and should

be held unlawful and set aside. See 5 U.S.C. § 706(2)(C).

                                  COUNT III
       (Violation of the APA, 5 U.S.C. § 706, and the Clean Water Act, 33
                              U.S.C. §§ 1251–1388)

      318. Plaintiffs hereby repeat and incorporate by reference all of the

above allegations, set forth in paragraphs 1 through 317.

      319. Defendants’ Certification Rule conflicts with the text of Clean

Water Act at almost every turn, and ignores Supreme Court precedent based on

a mistaken assumption that Court found Section 401 to be “ambiguous.”

      320. Defendants improperly narrowed the scope of a certifying

authority’s review in § 121.3 of the Certification Rule by defining “discharge,”

                                            83
        Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 84 of 88




§ 121.1(f), and “water quality requirements,” § 121.1(n), in a manner that is

contrary to the plain text of the Clean Water Act and Supreme Court precedent

interpreting those terms.

        321. The Certification Rule attempts to expand in §§ 121.7, 121.9, and

121.10(a) the circumstances under which waiver may be found by a Federal

agency, contrary to specific language in the Clean Water Act providing that

waiver only occurs upon a certifying authority’s failure or refusal to act within

a reasonable period of time, and Section 401(d)’s requirement that all conditions

of a certification shall become a part of the Federal license or permit.

        322. Defendants attempt to prevent certifying authorities from enforcing

their own certifications and conditions in § 121.11(c) of the Certification Rule

by making Federal agencies solely responsible for enforcement, contrary to the

Clean Water Act’s § 510, which expressly preserves state authority to enforce

pollution laws.

        323. The Certification Rule transforms a statutory mandate into a

discretionary action in § 121.12(b), by making the Administrator’s obligation to

assess whether a neighboring jurisdiction is affected by a discharge an optional

task.

        324. Finally, § 121.12(c)(3) describes conditions necessary to protect

water quality in a neighboring jurisdiction as “certification” conditions, even

                                        84
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 85 of 88




though the Clean Water Act makes clear they are conditions to the Federal

license or permit and not dependent on the certifying authority’s certification.

      325. For these reasons, the Certification Rule violates the Clean Water

Act, 33 U.S.C. §§ 1251–1388, is not in accordance with law, is in excess of

statutory jurisdiction, authority or limitations, and is short of statutory right, and

should be held unlawful and set aside. See 5 U.S.C. § 706(2)(A), (C).

                               COUNT IV
  (Violation of the APA, 5 U.S.C. § 706, and the Tenth Amendment, U.S.
                            Const., amend. X)

      326. Plaintiffs hereby repeat and incorporate by reference all of the

above allegations, set forth in paragraphs 1 through 325.

      327. The Certification Rule violates the Tenth Amendment of the United

States Constitution in three primary ways.

      328. First, §§ 121.1(f), 121.1(n), and 121.3 curtail the ability of states to

regulate beyond the federal “floor” of the Clean Water Act’s jurisdiction by

narrowing the scope of Section 401.

      329. Second, §§ 121.7, 121.9, and 121.10 subject state certifications to a

substantive review and potential rejection by a Federal agency.

      330. Third, § 121.11(c) deprives states of the authority to enforce their

certification and conditions, which are based in state law.




                                         85
      Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 86 of 88




      331. Thus, the Certification Rule is contrary to constitutional right,

power, privilege, or immunity, and should be held unlawful and set aside. See 5

U.S.C. § 706(2)(B).



                          REQUEST FOR RELIEF

WHEREFORE, Plaintiffs request:

      A. A declaratory judgment pursuant to 28 U.S.C. §§ 2201-2202 that

         Defendants are each in violation of the Administrative Procedure Act,

         Clean Water Act, and the Tenth Amendment of the United States

         Constitution because the Certification Rule is: arbitrary, capricious,

         and otherwise not in accordance with law; in excess of statutory

         jurisdiction, authority, or limitations; short of statutory right; and

         contrary to constitutional right, power, privilege, or immunity;

      B. An Order vacating and setting aside the Certification Rule;

      C. An award to Plaintiffs of reasonable attorneys’ fees and expert fees in

         bringing and maintaining this action pursuant to 28 U.S.C. § 2412; and

      D. An award to Plaintiffs of any other relief that the Court deems

         necessary or appropriate.



Respectfully submitted,

                                       86
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 87 of 88




__/s/Deanna K. Tanner__________________________________

Deanna K. Tanner, Esq. (Pa. Bar No. 60258)
Kacy C. Manahan, Esq. (N.J. Bar No. 275122018; Pa. Limited License)
Pro Hac Vice Admission Pending
Delaware Riverkeeper Network
925 Canal Street
7th Floor, Suite 3701
Bristol, PA 19007
215-369-1188 (Tel)
215-369-1181 (Fax)
deanna@delawareriverkeeper.org
kacy@delawareriverkeeper.org

Attorneys for Plaintiffs

DATED: July 13, 2020




                                    87
       Case 2:20-cv-03412-MMB Document 1 Filed 07/13/20 Page 88 of 88




                           CERTIFICATE OF SERVICE

      I hereby certify that, on July 13, 2020, I filed the original of the

foregoing Complaint with the Clerk’s Office, and also served via First Class

Mail the parties below:

U.S. Attorney’s Office                    Office of the U.S. Attorney General
615 Chestnut Street, Suite 1250           U.S. Department of Justice
Philadelphia, PA 19106                    950 Pennsylvania Avenue, N.W.
                                          Washington, DC 20530-0001

Environmental Protection Agency           Environmental Protection Agency
Office of General Counsel 2310A           Office of the Administrator 1101A
1200 Pennsylvania Avenue, N.W.            1200 Pennsylvania Avenue, N.W.
Washington, DC 20460                      Washington, DC 20460



_/s/Deanna K. Tanner___________________________________
Deanna K. Tanner, Esq. (Pa. Bar No. 60258)
Kacy C. Manahan, Esq. (N.J. Bar No. 275122018; Pa. Limited License)
Pro Hac Vice Admission Pending
Delaware Riverkeeper Network
925 Canal Street
7th Floor, Suite 3701
Bristol, PA 19007
215-369-1188 (Tel)
215-369-1181 (Fax)
deanna@delawareriverkeeper.org
kacy@delawareriverkeeper.org

Attorneys for Plaintiffs

DATED: July 13, 2020




                                        88
